UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2013 Date of reporting period:	March 31, 2013 Item 1. Schedule of Investments: Putnam VT Global Asset Allocation Fund The fund's portfolio 3/31/13 (Unaudited) COMMON STOCKS (50.6%) (a) Shares Value Basic materials (2.9%) Agrium, Inc. (Canada) 280 $27,300 Akzo Nobel NV (Netherlands) 463 29,390 American Vanguard Corp. 969 29,593 Andersons, Inc. (The) 57 3,051 Archer Daniels-Midland Co. 340 11,468 Arkema (France) 345 31,386 Assa Abloy AB Class B (Sweden) 1,874 76,524 Axiall Corp. 1,629 101,259 Barrick Gold Corp. (Canada) 655 19,240 BASF SE (Germany) 3,363 294,518 Bemis Co., Inc. 2,200 88,792 BHP Billiton PLC (United Kingdom) 2,409 70,096 BHP Billiton, Ltd. (Australia) 3,863 132,192 Black Earth Farming, Ltd. SDR (Russia) (NON) 606 1,148 Buckeye Technologies, Inc. 1,187 35,551 Cambrex Corp. (NON) 3,771 48,231 CF Industries Holdings, Inc. 1,171 222,923 Chemtura Corp. (NON) 2,995 64,722 Chicago Bridge & Iron Co., NV 2,600 161,460 China Shanshui Cement Group, Ltd. (China) 46,000 26,546 Cresud S.A.C.I.F. y A. ADR (Argentina) (NON) (S) 247 2,319 Cytec Industries, Inc. 1,100 81,488 Domtar Corp. (Canada) 800 62,096 Eagle Materials, Inc. 842 56,102 Eastman Chemical Co. 2,700 188,649 Evraz PLC (United Kingdom) 23,377 78,855 Fortescue Metals Group, Ltd. (Australia) 3,714 15,381 Fortune Brands Home & Security, Inc. (NON) 3,900 145,977 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,200 39,720 Goldcorp, Inc. (Canada) 1,767 59,454 Golden Agri-Resources, Ltd. (Singapore) 31,000 14,528 GrainCorp, Ltd. Class A (Australia) 716 8,714 Horsehead Holding Corp. (NON) 4,211 45,816 Huntsman Corp. 4,000 74,360 Incitec Pivot, Ltd. (Australia) 2,057 6,643 Innophos Holdings, Inc. 1,156 63,071 Innospec, Inc. 1,140 50,479 Intrepid Potash, Inc. 177 3,321 KapStone Paper and Packaging Corp. 1,361 37,836 Koninklijke Boskalis Westminster NV (Netherlands) 1,349 53,588 Koppers Holdings, Inc. 846 37,207 Kraton Performance Polymers, Inc. (NON) 1,103 25,810 KWS Saat AG (Germany) 13 4,633 L.B. Foster Co. Class A 460 20,373 Landec Corp. (NON) 2,718 39,329 LSB Industries, Inc. (NON) 3,267 113,626 LyondellBasell Industries NV Class A 5,100 322,779 Minerals Technologies, Inc. 460 19,095 Monsanto Co. 7,651 808,175 Mosaic Co. (The) 131 7,809 Newcrest Mining, Ltd. (Australia) 401 8,380 Nitto Denko Corp. (Japan) 2,200 130,175 NN, Inc. (NON) 3,048 28,834 Nufarm, Ltd. (Australia) 1,026 4,227 OM Group, Inc. (NON) 1,000 23,480 Packaging Corp. of America 2,000 89,740 PolyOne Corp. 3,161 77,160 Potash Corp. of Saskatchewan, Inc. (Canada) 366 14,366 PPG Industries, Inc. 2,025 271,229 PT Astra Agro Lestari Tbk (Indonesia) 1,500 2,862 PT Indocement Tunggal Prakarsa Tbk (Indonesia) 10,500 25,204 Rio Tinto PLC (United Kingdom) 2,194 102,844 Rio Tinto, Ltd. (Australia) 1,794 107,190 S&W Seed Co. (NON) (S) 2,807 29,502 Sealed Air Corp. 2,631 63,433 Sherwin-Williams Co. (The) 1,500 253,335 SLC Agricola SA (Brazil) 272 2,487 Sociedad Quimica y Minera de Chile SA ADR (Chile) 212 11,755 Sumitomo Metal Mining Co., Ltd. (Japan) 4,000 57,067 Syngenta AG (Switzerland) 334 139,328 ThyssenKrupp AG (Germany) (NON) 305 6,203 Trex Co., Inc. (NON) 1,254 61,672 Tronox, Ltd. Class A 1,525 30,210 Valspar Corp. (S) 1,900 118,275 Vilmorin & Cie (France) 31 3,729 voestalpine AG (Austria) 2,134 65,528 W.R. Grace & Co. (NON) 2,117 164,089 Wendel SA (France) 537 56,831 Xstrata PLC (United Kingdom) 3,409 55,320 Yara International ASA (Norway) 198 8,970 Capital goods (3.2%) ABB, Ltd. (Switzerland) 3,808 85,884 ACS Actividades de Construccion y Servicios SA (Spain) 339 7,911 Aecom Technology Corp. (NON) 3,100 101,680 AGCO Corp. 298 15,532 Alliant Techsystems, Inc. (S) 568 41,140 Altra Holdings, Inc. 2,313 62,960 Avery Dennison Corp. 2,800 120,596 AZZ, Inc. 766 36,921 Ball Corp. 2,900 137,982 Beijing Enterprises Water Group, Ltd. (China) 64,000 19,060 Boeing Co. (The) 11,800 1,013,030 Chart Industries, Inc. (NON) 817 65,368 Chase Corp. 1,228 23,725 China Communications Construction Co., Ltd. (China) 53,000 49,440 CNH Global NV (S) 227 9,380 Cummins, Inc. 3,600 416,916 Daelim Industrial Co., Ltd. (South Korea) 73 6,017 Daikin Industries, Ltd. (Japan) 200 7,840 Deere & Co. (S) 179 15,390 Delphi Automotive PLC (United Kingdom) 8,100 359,640 DXP Enterprises, Inc. (NON) (S) 631 47,136 Embraer SA ADR (Brazil) 500 17,835 European Aeronautic Defence and Space Co. NV (France) 3,244 165,085 Franklin Electric Co., Inc. 1,758 59,016 Gardner Denver, Inc. 1,400 105,154 Generac Holdings, Inc. 1,421 50,218 General Dynamics Corp. 5,900 416,009 Great Lakes Dredge & Dock Corp. 6,243 42,015 Greenbrier Companies, Inc. (NON) (S) 2,891 65,655 HEICO Corp. (S) 456 19,795 Hyflux, Ltd. (Singapore) 11,000 12,967 Hyster-Yale Materials Holdings, Inc. 228 13,017 Hyster-Yale Materials Holdings, Inc. Class B (F) 228 13,017 IHI Corp. (Japan) 15,000 45,573 Ingersoll-Rand PLC 6,000 330,060 Invensys PLC (United Kingdom) 11,234 59,880 JGC Corp. (Japan) 2,000 50,544 Kadant, Inc. (NON) 1,573 39,325 Kawasaki Heavy Industries, Ltd. (Japan) 19,000 59,542 KBR, Inc. 3,800 121,904 Leggett & Platt, Inc. (S) 4,000 135,120 Lindsay Corp. 110 9,700 Lockheed Martin Corp. 4,818 465,033 McDermott International, Inc. (NON) 9,974 109,614 Metso Corp. OYJ (Finland) 267 11,359 Miller Industries, Inc. 1,499 24,059 Mitsubishi Electric Corp. (Japan) 6,000 48,250 NACCO Industries, Inc. Class A 228 12,166 Northrop Grumman Corp. (S) 4,900 343,735 Pentair, Ltd. 1 53 Raytheon Co. 6,341 372,787 Safran SA (France) 1,299 57,938 Schindler Holding AG (Switzerland) (NON) 494 72,385 Shanghai Prime Machinery Co., Ltd. (China) 110,000 14,605 Singapore Technologies Engineering, Ltd. (Singapore) 10,000 34,828 Standard Motor Products, Inc. 2,160 59,875 Standex International Corp. 654 36,114 Staples, Inc. 15,900 213,537 Stoneridge, Inc. (NON) 3,340 25,484 Terex Corp. (NON) 3,000 103,260 Tetra Tech, Inc. (NON) 839 25,581 TriMas Corp. (NON) 2,578 83,708 Valmont Industries, Inc. 452 71,086 Vinci SA (France) 2,009 90,507 WABCO Holdings, Inc. (NON) 1,800 127,062 Coway Co., Ltd. (South Korea) 630 27,718 Communication services (2.4%) Arris Group, Inc. (NON) 1,161 19,934 Aruba Networks, Inc. (NON) 1,284 31,766 AT&T, Inc. 12,131 445,086 BCE, Inc. (Canada) 823 38,450 BroadSoft, Inc. (NON) (S) 282 7,465 BT Group PLC (United Kingdom) 16,328 68,971 CalAmp Corp. (NON) 2,433 26,690 Comcast Corp. Class A 30,100 1,264,501 Deutsche Telekom AG (Germany) 5,008 52,935 DISH Network Corp. Class A 4,900 185,710 EchoStar Corp. Class A (NON) 5,014 195,396 France Telecom SA (France) 5,085 51,429 HSN, Inc. (S) 369 20,243 IAC/InterActiveCorp. 5,100 227,868 InterDigital, Inc. 319 15,258 InterXion Holding NV (Netherlands) (NON) 1,937 46,914 Jazztel PLC (Spain) (NON) 2,573 19,591 Kabel Deutschland Holding AG (Germany) 177 16,331 Loral Space & Communications, Inc. 636 39,356 MetroPCS Communications, Inc. (NON) 9,800 106,820 NeuStar, Inc. Class A (NON) 962 44,762 Nippon Telegraph & Telephone (NTT) Corp. (Japan) 300 13,082 NTT DoCoMo, Inc. (Japan) 50 75,477 TalkTalk Telecom Group PLC (United Kingdom) 5,273 21,825 TDC A/S (Denmark) 2,278 17,503 Tele2 AB Class B (Sweden) 3,112 54,155 Telecom Italia SpA (Italy) 19,082 13,478 Telefonica SA (Spain) 4,667 62,755 Telenor ASA (Norway) 2,722 59,513 Telstra Corp., Ltd. (Australia) 16,234 76,319 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 3,301 22,167 tw telecom, inc. (NON) 4,500 113,355 USA Mobility, Inc. 1,764 23,408 Verizon Communications, Inc. (S) 28,721 1,411,637 Virgin Media, Inc. (United Kingdom) 500 24,485 Vodafone Group PLC (United Kingdom) 67,072 190,169 Ziggo NV (Netherlands) 567 19,940 Conglomerates (1.0%) AMETEK, Inc. 5,300 229,808 Danaher Corp. 10,100 627,715 General Electric Co. 25,045 579,040 Marubeni Corp. (Japan) 4,000 29,872 Mitsui & Co., Ltd. (Japan) 6,100 85,083 Siemens AG (Germany) 1,956 210,688 Tyco International, Ltd. 10,895 348,640 Consumer cyclicals (5.9%) ADT Corp. (The) (S) 5,050 247,147 Advance Auto Parts, Inc. 2,000 165,300 American Eagle Outfitters, Inc. 5,400 100,980 ANN, Inc. (NON) 876 25,422 Babcock International Group PLC (United Kingdom) 3,585 59,266 Bayerische Motoren Werke (BMW) AG (Germany) 1,444 124,590 Bed Bath & Beyond, Inc. (NON) (S) 4,700 302,774 Belo Corp. Class A 10,934 107,481 Big Lots, Inc. (NON) 3,813 134,485 Bridgestone Corp. (Japan) 1,300 43,778 Brunswick Corp. 539 18,445 Buckle, Inc. (The) (S) 535 24,958 Bureau Veritas SA (France) 509 63,354 Cabela's, Inc. (NON) 366 22,245 Carmike Cinemas, Inc. (NON) 1,714 31,058 Cash America International, Inc. 327 17,158 Chico's FAS, Inc. (S) 5,200 87,360 Cie Financiere Richemont SA (Switzerland) 1,353 106,182 Cie Generale des Etablissements Michelin (France) 797 66,662 Coach, Inc. 5,755 287,692 Compass Group PLC (United Kingdom) 10,653 136,049 Cooper Tire & Rubber Co. 3,548 91,042 Corporate Executive Board Co. (The) 402 23,380 Crocs, Inc. (NON) 1,339 19,844 Daihatsu Motor Co., Ltd. (Japan) 3,000 62,209 Daimler AG (Registered Shares) (Germany) 981 53,374 Deckers Outdoor Corp. (NON) 337 18,768 Deluxe Corp. 2,119 87,727 Demand Media, Inc. (NON) (S) 1,175 10,140 Destination Maternity Corp. 2,537 59,366 Dillards, Inc. Class A (S) 1,000 78,550 Elders, Ltd. (Australia) (NON) 6,143 770 Expedia, Inc. (S) 2,350 141,024 Experian Group, Ltd. (United Kingdom) 3,368 58,340 Foot Locker, Inc. 4,000 136,960 Francesca's Holdings Corp. (NON) (S) 915 26,224 Fuji Heavy Industries, Ltd. (Japan) 5,000 77,601 G&K Services, Inc. Class A 703 31,994 GameStop Corp. Class A (S) 1,174 32,837 Gannett Co., Inc. 6,700 146,529 Gap, Inc. (The) 6,700 237,180 Genesco, Inc. (NON) 865 51,978 Global Cash Access Holdings, Inc. (NON) 3,097 21,834 Global Mediacom Tbk PT (Indonesia) 128,500 30,835 Green Dot Corp. Class A (NON) 1,269 21,205 Harbinger Group, Inc. (NON) 2,757 22,773 Hino Motors, Ltd. (Japan) 5,000 53,646 HMS Holdings Corp. (NON) (S) 848 23,023 Home Depot, Inc. (The) 17,600 1,228,128 Indofood Agri Resources, Ltd. (Singapore) 1,000 997 Isuzu Motors, Ltd. (Japan) 18,000 106,124 ITV PLC (United Kingdom) 30,568 60,102 Jarden Corp. (NON) 3,350 143,548 KAR Auction Services, Inc. 1,861 37,276 Kingfisher PLC (United Kingdom) 991 4,334 La-Z-Boy, Inc. (S) 4,079 76,971 Lear Corp. 2,800 153,636 Lowe's Cos., Inc. 19,200 728,064 LS Corp. (South Korea) 103 8,165 Lumber Liquidators Holdings, Inc. (NON) 241 16,923 Macy's, Inc. 8,200 343,088 Marcus Corp. 2,827 35,309 Maruti Suzuki India, Ltd. (India) 824 19,450 Matahari Department Store Tbk PT (Indonesia) (NON) 7,500 8,490 MAXIMUS, Inc. 274 21,912 McGraw-Hill Cos., Inc. (The) 5,600 291,648 MGM China Holdings, Ltd. (Hong Kong) 32,800 70,234 Mitsubishi Motors Corp. (Japan) (NON) 51,000 53,094 Namco Bandai Holdings, Inc. (Japan) 3,200 56,600 Navistar International Corp. (NON) 1,011 34,950 Next PLC (United Kingdom) 1,900 126,044 Nintendo Co., Ltd. (Japan) 200 21,480 Nissan Motor Co., Ltd. (Japan) 11,700 112,482 O'Reilly Automotive, Inc. (NON) 2,600 266,630 OPAP SA (Greece) 4,662 36,812 PetSmart, Inc. 2,600 161,460 Pier 1 Imports, Inc. (S) 750 17,250 PPR SA (France) 154 33,835 Prada SpA (Italy) 1,700 17,400 Priceline.com, Inc. (NON) 900 619,137 PulteGroup, Inc. (NON) 8,900 180,136 Randstad Holding NV (Netherlands) 595 24,361 Ryland Group, Inc. (The) (S) 1,779 74,042 Scania AB Class B (Sweden) 2,997 62,685 Select Comfort Corp. (NON) 1,055 20,857 Sinclair Broadcast Group, Inc. Class A 4,458 90,230 Six Flags Entertainment Corp. 199 14,424 SJM Holdings, Ltd. (Hong Kong) 35,000 87,625 Sonic Automotive, Inc. Class A 6,496 143,951 Suzuki Motor Corp. (Japan) 3,600 80,731 Swatch Group AG (The) (Switzerland) 102 59,311 Tempur-Pedic International, Inc. (NON) 1,121 55,635 Tile Shop Holdings, Inc. (NON) 1,172 24,624 TJX Cos., Inc. (The) 12,600 589,050 Tom Tailor Holding AG (Germany) 551 12,403 Total Systems Services, Inc. 10,300 255,234 Town Sports International Holdings, Inc. 2,751 26,024 Toyota Motor Corp. (Japan) 400 20,651 Trump Entertainment Resorts, Inc. (NON) 34 136 TUI Travel PLC (United Kingdom) 6,025 29,808 URS Corp. 2,000 94,820 Valeo SA (France) 488 26,407 ValueClick, Inc. (NON) 1,768 52,244 VOXX International Corp. (NON) 4,259 45,614 Wal-Mart Stores, Inc. 16,497 1,234,471 WPP PLC (United Kingdom) 5,538 88,270 Wyndham Worldwide Corp. 3,400 219,232 Wynn Resorts, Ltd. 1,900 237,804 Consumer staples (4.7%) AFC Enterprises (NON) 3,572 129,771 Ajinomoto Co., Inc. (Japan) 5,000 75,158 Anheuser-Busch InBev NV (Belgium) 1,430 141,603 Associated British Foods PLC (United Kingdom) 3,901 112,679 Avis Budget Group, Inc. (NON) 5,052 140,597 Barrett Business Services, Inc. 993 52,291 Beacon Roofing Supply, Inc. (NON) (S) 1,458 56,366 BRF - Brasil Foods SA ADR (Brazil) (S) 343 7,584 Bright Horizons Family Solutions, Inc. (NON) 894 30,208 Brinker International, Inc. (S) 1,875 70,594 British American Tobacco (BAT) PLC (United Kingdom) 2,940 157,558 Bunge, Ltd. 139 10,262 Calbee, Inc. (Japan) 800 64,843 Carrefour SA (France) 2,153 58,936 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 10,000 644 Chiquita Brands International, Inc. (NON) 120 931 Coca-Cola Co. (The) 4,600 186,024 Cola-Cola Amatil, Ltd. (Australia) 1,549 23,554 Constellation Brands, Inc. Class A (NON) 2,900 138,156 Core-Mark Holding Co., Inc. 689 35,353 CVS Caremark Corp. 14,000 769,860 DeNA Co., Ltd. (Japan) 1,100 29,856 Diageo PLC (United Kingdom) 2,081 65,611 Distribuidora Internacional de Alimentacion SA (Spain) 8,369 57,887 Domino's Pizza, Inc. 365 18,776 Fiesta Restaurant Group, Inc. (NON) 629 16,713 Fomento Economico Mexicano SAB de CV ADR (Mexico) 300 34,050 General Mills, Inc. 8,400 414,204 Geo Group, Inc. (The) 1,794 67,490 Glanbia PLC (Ireland) 430 5,105 Grand Canyon Education, Inc. (NON) 1,139 28,919 Hain Celestial Group, Inc. (The) (NON) 466 28,463 Heineken Holding NV (Netherlands) 1,371 87,853 Henkel AG & Co. KGaA (Preference) (Germany) 335 32,245 Imperial Tobacco Group PLC (United Kingdom) 231 8,069 Ingredion, Inc. 143 10,342 IOI Corp. Bhd (Malaysia) 3,700 5,592 ITOCHU Corp. (Japan) 3,200 38,447 Japan Tobacco, Inc. (Japan) 5,600 178,467 JM Smucker Co. (The) 1,900 188,404 Kao Corp. (Japan) 2,600 85,069 Kerry Group PLC Class A (Ireland) 1,219 72,636 Koninklijke Ahold NV (Netherlands) 4,803 73,604 Kraft Foods Group, Inc. 7,600 391,628 Kuala Lumpur Kepong Bhd (Malaysia) 900 6,080 Lawson, Inc. (Japan) 200 15,403 Liberty Interactive Corp. Class A (NON) 12,200 260,836 Lorillard, Inc. (S) 5,800 234,030 Magnit OJSC (Russia) 148 28,279 Maple Leaf Foods, Inc. (Canada) 278 3,760 Molson Coors Brewing Co. Class B 2,500 122,325 Nestle SA (Switzerland) 4,567 330,269 Olam International, Ltd. (Singapore) 2,000 2,780 On Assignment, Inc. (NON) 1,509 38,193 OpenTable, Inc. (NON) 333 20,972 Papa John's International, Inc. (NON) 604 37,339 Pernod-Ricard SA (France) 500 62,304 Philip Morris International, Inc. 15,661 1,451,931 Pinnacle Foods, Inc. (NON) 1,299 28,851 Prestige Brands Holdings, Inc. (NON) 1,689 43,390 Procter & Gamble Co. (The) 22,024 1,697,169 PT Perusahaan Perkebunan London Sumatra Indonesia Tbk (Indonesia) 13,500 2,686 Reckitt Benckiser Group PLC (United Kingdom) 1,785 127,962 Robert Half International, Inc. 3,600 135,108 SABMiller PLC (United Kingdom) 2,275 119,742 Smithfield Foods, Inc. (NON) 156 4,131 Spartan Stores, Inc. (S) 1,240 21,762 Suedzucker AG (Germany) 1,696 71,634 Swatch Group AG (The) (Switzerland) 584 59,274 Tate & Lyle PLC (United Kingdom) 488 6,303 Tesco PLC (United Kingdom) 4,574 26,518 Toyota Tsusho Corp. (Japan) 3,800 98,456 TrueBlue, Inc. (NON) 5,259 111,175 Tyson Foods, Inc. Class A 274 6,801 Unilever PLC (United Kingdom) 1,539 65,102 United Natural Foods, Inc. (NON) 416 20,467 USANA Health Sciences, Inc. (NON) 309 14,934 Walgreen Co. 10,600 505,408 Wilmar International, Ltd. (Singapore) 2,000 5,580 WM Morrison Supermarkets PLC (United Kingdom) 2,139 8,977 Wolseley PLC (United Kingdom) 672 33,420 Woolworths, Ltd. (Australia) 2,761 97,452 Energy (4.5%) Alpha Natural Resources, Inc. (NON) 5,900 48,439 BG Group PLC (United Kingdom) 3,665 62,872 BP PLC (United Kingdom) 19,176 134,001 Cabot Oil & Gas Corp. 3,700 250,157 Caltex Australia, Ltd. (Australia) 3,965 88,567 Canadian Natural Resources, Ltd. (Canada) 1,200 38,474 Chevron Corp. 4,301 511,045 ConocoPhillips 15,948 958,475 CVR Energy, Inc. (Escrow) (F) 1,984 — Deepocean Group (Shell) (acquired 06/09/11, cost $19,306) (Norway) (RES) 1,329 19,935 Delek US Holdings, Inc. 1,048 41,354 ENI SpA (Italy) 7,406 166,419 EPL Oil & Gas, Inc. (NON) 2,102 56,355 Exxon Mobil Corp. 15,604 1,406,076 Ezion Holdings, Ltd. (Singapore) 16,000 28,071 Gulfport Energy Corp. (NON) 495 22,686 Halliburton Co. 900 36,369 Helix Energy Solutions Group, Inc. (NON) 4,084 93,442 Helmerich & Payne, Inc. (S) 2,000 121,400 HollyFrontier Corp. 3,800 195,510 Key Energy Services, Inc. (NON) (S) 5,129 41,442 Kodiak Oil & Gas Corp. (NON) 3,279 29,806 Marathon Petroleum Corp. 5,450 488,320 Occidental Petroleum Corp. 10,495 822,493 Oceaneering International, Inc. 2,200 146,102 Oil States International, Inc. (NON) 1,300 106,041 ONEOK, Inc. 4,300 204,981 Peabody Energy Corp. 5,400 114,210 Petrofac, Ltd. (United Kingdom) 804 17,506 Phillips 66 8,924 624,412 Repsol YPF SA (Spain) 2,384 48,437 Rosetta Resources, Inc. (NON) 490 23,314 Royal Dutch Shell PLC Class A (United Kingdom) 4,885 158,025 Royal Dutch Shell PLC Class A (United Kingdom) 4,258 137,490 Royal Dutch Shell PLC Class B (United Kingdom) 3,397 112,780 Schlumberger, Ltd. 15,200 1,138,328 Statoil ASA (Norway) 3,381 81,736 Stone Energy Corp. (NON) 1,422 30,929 Suncor Energy, Inc. (Canada) 2,200 65,923 Swift Energy Co. (NON) (S) 1,824 27,013 Tesoro Corp. 4,040 236,542 Total SA (France) 2,000 95,767 Tullow Oil PLC (United Kingdom) 1,592 29,777 Unit Corp. (NON) 688 31,338 Vaalco Energy, Inc. (NON) 7,642 58,003 Valero Energy Corp. 9,000 409,410 W&T Offshore, Inc. 1,379 19,582 Western Refining, Inc. 1,740 61,613 Financials (9.1%) 3i Group PLC (United Kingdom) 10,878 52,230 ACE, Ltd. 618 54,983 Admiral Group PLC (United Kingdom) 371 7,509 AG Mortgage Investment Trust, Inc. (R) 711 18,109 Ageas (Belgium) 2,141 72,412 Agree Realty Corp. (R) 1,196 36,000 AIA Group, Ltd. (Hong Kong) 32,800 143,768 Alleghany Corp. (NON) 600 237,552 Allianz SE (Germany) 1,336 181,445 Allied World Assurance Co. Holdings AG 2,277 211,123 American Capital Agency Corp. (R) 5,300 173,734 American Capital Mortgage Investment Corp. (R) 1,286 33,243 American Equity Investment Life Holding Co. 2,812 41,871 American Financial Group, Inc. 3,244 153,701 American International Group, Inc. (NON) 16,600 644,412 Amtrust Financial Services, Inc. (S) 746 25,849 Aon PLC 8,700 535,050 Apollo Commercial Real Estate Finance, Inc. (R) (S) 1,445 25,418 Apollo Residential Mortgage, Inc. 1,338 29,824 Arlington Asset Investment Corp. Class A 817 21,087 ARMOUR Residential REIT, Inc. (R) 3,812 24,892 Ashford Hospitality Trust, Inc. (R) 4,485 55,435 Ashmore Group PLC (United Kingdom) 4,692 24,952 Associated Banc-Corp. 6,700 101,773 Australia & New Zealand Banking Group, Ltd. (Australia) 4,561 136,003 AvalonBay Communities, Inc. (R) 1,500 190,005 AXA SA (France) 6,854 117,818 Axis Capital Holdings, Ltd. 4,000 166,480 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 9,514 82,478 Banco Latinoamericano de Exportaciones SA Class E (Panama) 2,681 66,328 Banco Santander Central Hispano SA (Spain) 10,545 70,857 Bank of Ireland (Ireland) (NON) 87,026 17,179 Bank of Kentucky Financial Corp. 707 19,393 Bank of Yokohama, Ltd. (The) (Japan) 13,000 75,264 Barclays PLC (United Kingdom) 58,251 257,695 Berkshire Hathaway, Inc. Class B (NON) 2,500 260,500 BofI Holding, Inc. (NON) (S) 2,086 74,846 British Land Company PLC (United Kingdom) (R) 4,271 35,271 Cardinal Financial Corp. 2,336 42,468 CBL & Associates Properties, Inc. (R) (S) 4,596 108,466 Chimera Investment Corp. (R) 28,287 90,236 China Construction Bank Corp. (China) 16,000 13,104 CIT Group, Inc. (NON) 6,100 265,228 Citigroup, Inc. 495 21,899 Citizens & Northern Corp. 1,505 29,348 Citizens Republic Bancorp, Inc. (NON) 1,336 30,127 City National Corp. (S) 2,000 117,820 CNO Financial Group, Inc. 2,978 34,098 Commonwealth Bank of Australia (Australia) 2,974 211,389 CoreLogic, Inc. (NON) 7,700 199,122 Credicorp, Ltd. (Peru) 55 9,133 Credit Acceptance Corp. (NON) 423 51,665 Credit Agricole SA (France) (NON) 7,404 60,988 Credit Suisse Group (Switzerland) 1,595 41,853 CYS Investments, Inc. (R) (S) 2,275 26,709 DBS Group Holdings, Ltd. (Singapore) 5,000 64,684 Deutsche Bank AG (Germany) 2,265 88,307 Dexus Property Group (Australia) 82,705 90,049 Discover Financial Services 9,500 425,980 Dynex Capital, Inc. (R) 3,328 35,543 E*Trade Financial Corp. (NON) 1,630 17,457 Eagle Bancorp, Inc. (NON) 1,186 25,962 East West Bancorp, Inc. 1,910 49,030 Eaton Vance Corp. (S) 4,200 175,686 EPR Properties (R) (S) 475 24,724 Federal Realty Investment Trust (R) 1,100 118,844 Fidelity National Financial, Inc. Class A 7,700 194,271 Fifth Third Bancorp (S) 25,300 412,643 Financial Institutions, Inc. 1,558 31,098 First Community Bancshares Inc. 1,476 23,395 First Industrial Realty Trust (NON) (R) 1,433 24,547 Flushing Financial Corp. 1,518 25,715 Genworth Financial, Inc. Class A (NON) 32,701 327,010 Glimcher Realty Trust (R) (S) 2,800 32,480 Goldman Sachs Group, Inc. (The) 6,800 1,000,620 Grupo Financiero Banorte SAB de CV (Mexico) 5,000 40,080 Hang Seng Bank, Ltd. (Hong Kong) 4,600 73,897 Hanmi Financial Corp. (NON) 3,082 49,312 Hatteras Financial Corp. (R) 2,000 54,860 Health Care REIT, Inc. (R) 3,600 244,476 Heartland Financial USA, Inc. 1,046 26,432 Heritage Financial Group, Inc. 1,439 20,837 HFF, Inc. Class A 4,199 83,686 Hongkong Land Holdings, Ltd. (Hong Kong) 3,000 22,253 Housing Development Finance Corp., Ltd. (HDFC) (India) (NON) 2,568 39,116 HSBC Holdings, PLC (United Kingdom) 25,434 271,486 ING Groep NV GDR (Netherlands) (NON) 11,038 78,343 Insurance Australia Group, Ltd. (Australia) 20,032 119,416 Intact Financial Corp. (Canada) 400 24,511 Invesco Mortgage Capital, Inc. (R) 1,148 24,556 Investor AB Class B (Sweden) 2,019 58,309 Investors Real Estate Trust (R) (S) 3,247 32,048 iStar Financial, Inc. (NON) (R) (S) 2,719 29,610 Jones Lang LaSalle, Inc. (S) 217 21,572 Joyo Bank, Ltd. (The) (Japan) 11,000 61,582 JPMorgan Chase & Co. 34,043 1,615,681 KKR & Co. LP 1,600 30,912 Lexington Realty Trust (R) (S) 6,295 74,281 Lloyds Banking Group PLC (United Kingdom) (NON) 17,384 12,861 LTC Properties, Inc. (R) 1,681 68,467 Maiden Holdings, Ltd. (Bermuda) 2,577 27,290 MainSource Financial Group, Inc. 2,315 32,503 MFA Financial, Inc. (R) 3,826 35,658 Mitsubishi Estate Co., Ltd. (Japan) 3,000 82,732 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 16,900 100,177 Muenchener Rueckversicherungs AG (Germany) 385 72,003 Nasdaq OMX Group, Inc. (The) 5,100 164,730 National Financial Partners Corp. (NON) 1,262 28,307 National Health Investors, Inc. (R) 933 61,065 Nationstar Mortgage Holdings, Inc. (NON) 1,677 61,881 Nelnet, Inc. Class A 1,391 47,016 Northern Trust Corp. (S) 4,900 267,344 Ocwen Financial Corp. (NON) 820 31,094 One Liberty Properties, Inc. (R) 1,569 34,079 Oriental Financial Group (Puerto Rico) (S) 1,406 21,807 ORIX Corp. (Japan) 10,700 135,377 Pacific Premier Bancorp, Inc. (NON) 1,436 18,883 PartnerRe, Ltd. (S) 2,244 208,939 Peoples Bancorp, Inc. 1,437 32,174 Persimmon PLC (United Kingdom) 1,919 31,170 PHH Corp. (NON) (S) 1,237 27,165 PNC Financial Services Group, Inc. 8,800 585,200 Popular, Inc. (Puerto Rico) (NON) 5,512 152,186 Portfolio Recovery Associates, Inc. (NON) 527 66,887 Protective Life Corp. 4,504 161,243 Prudential PLC (United Kingdom) 13,124 212,374 PS Business Parks, Inc. (R) 1,051 82,945 Public Storage (R) 2,000 304,640 Realogy Holdings Corp. (NON) 153 7,473 Regus PLC (United Kingdom) 15,280 36,846 Republic Bancorp, Inc. Class A 934 21,146 Resona Holdings, Inc. (Japan) 21,700 112,494 Samsung Card Co., Ltd. (South Korea) 420 14,930 Sberbank of Russia ADR (Russia) 5,843 74,907 SCOR SE (France) 799 22,942 Security National Financial Corp. Class A (NON) 1,777 12,759 Select Income REIT (R) 2,473 65,411 Shopping Centres Australasia Property Group (Australia) (NON) (R) 14,211 24,505 Simon Property Group, Inc. (R) 3,600 570,816 Societe Generale SA (France) (NON) 916 30,094 St. Joe Co. (The) (NON) 5,181 110,096 Standard Chartered PLC (United Kingdom) 2,119 54,848 Standard Life PLC (United Kingdom) 11,269 62,549 Starwood Property Trust, Inc. (R) 893 24,790 State Street Corp. 8,600 508,174 Stewart Information Services Corp. 717 18,206 Sumitomo Mitsui Financial Group, Inc. (Japan) 3,000 120,306 Summit Hotel Properties, Inc. (R) 4,050 42,404 Sun Communities, Inc. (R) 702 34,630 Sun Hung Kai Properties, Ltd. (Hong Kong) 2,000 26,996 Surya Semesta Internusa Tbk PT (Indonesia) 198,500 33,124 Swedbank AB Class A (Sweden) (S) 5,379 122,330 Symetra Financial Corp. 2,551 34,209 Synovus Financial Corp. (S) 33,900 93,903 Tanger Factory Outlet Centers (R) 1,900 68,742 Tokio Marine Holdings, Inc. (Japan) 1,300 36,596 Tokyu Land Corp. (Japan) 18,000 167,695 Toronto-Dominion Bank (Canada) 2,400 199,848 UBS AG (Switzerland) 7,363 112,853 UniCredit SpA (Italy) (NON) 8,706 37,162 Universal Health Realty Income Trust (R) 392 22,622 Validus Holdings, Ltd. 3,905 145,930 Virtus Investment Partners, Inc. (NON) 245 45,639 Visa, Inc. Class A 177 30,062 Vornado Realty Trust (R) 2,700 225,828 WageWorks, Inc. (NON) 1,030 25,781 Walker & Dunlop, Inc. (NON) 1,661 29,848 Walter Investment Management Corp. (NON) 2,075 77,294 Washington Banking Co. 1,805 25,162 Wells Fargo & Co. 7,285 269,472 Westfield Group (Australia) 5,079 57,490 Westfield Retail Trust (Australia) (R) 3,228 10,169 Westpac Banking Corp. (Australia) 2,608 83,887 Wheelock and Co., Ltd. (Hong Kong) 17,000 90,628 World Acceptance Corp. (NON) 341 29,282 Health care (6.3%) Accuray, Inc. (NON) (S) 4,512 20,936 Alere, Inc. (NON) 2,931 74,828 Align Technology, Inc. (NON) 697 23,356 Amedisys, Inc. (NON) (S) 2,459 27,344 AmerisourceBergen Corp. (S) 7,300 375,585 Amgen, Inc. 8,400 861,084 AmSurg Corp. (NON) 1,064 35,793 Astellas Pharma, Inc. (Japan) 2,100 112,880 AstraZeneca PLC (United Kingdom) 2,237 112,150 athenahealth, Inc. (NON) 339 32,897 Bayer AG (Germany) 2,357 243,126 Bio-Reference Labs, Inc. (NON) (S) 379 9,846 BioMarin Pharmaceuticals, Inc. (NON) (S) 493 30,694 Bristol-Myers Squibb Co. 18,900 778,491 Celgene Corp. (NON) 5,400 625,914 Centene Corp. (NON) 317 13,961 CIGNA Corp. 7,900 492,723 Coloplast A/S Class B (Denmark) 1,647 88,602 Community Health Systems, Inc. 783 37,106 Computer Programs & Systems, Inc. 271 14,664 Conmed Corp. 2,141 72,922 Covidien PLC 597 40,500 CSL, Ltd. (Australia) 1,282 79,389 Cubist Pharmaceuticals, Inc. (NON) (S) 1,336 62,552 Cyberonics, Inc. (NON) (S) 332 15,541 Elan Corp. PLC ADR (Ireland) (NON) 1,712 20,202 Eli Lilly & Co. 11,563 656,663 Endo Health Solutions, Inc. (NON) 1,231 37,866 Gentium SpA ADR (Italy) (NON) (S) 1,118 9,212 Gilead Sciences, Inc. (NON) 16,900 826,917 GlaxoSmithKline PLC (United Kingdom) 7,591 177,453 Greatbatch, Inc. (NON) 2,633 78,648 Grifols SA ADR (Spain) (NON) 556 16,130 Haemonetics Corp. (NON) (S) 772 32,162 HCA Holdings, Inc. 5,600 227,528 Health Net, Inc. (NON) 916 26,216 HealthSouth Corp. (NON) 1,864 49,154 Hi-Tech Pharmacal Co., Inc. (S) 481 15,926 Hill-Rom Holdings, Inc. 1,527 53,781 Impax Laboratories, Inc. (NON) 2,146 33,134 Insulet Corp. (NON) 831 21,490 Jazz Pharmaceuticals PLC (NON) 2,405 134,464 Johnson & Johnson 5,510 449,230 Lexicon Pharmaceuticals, Inc. (NON) 4,467 9,738 Magellan Health Services, Inc. (NON) 384 18,267 McKesson Corp. 5,900 636,964 MedAssets, Inc. (NON) 2,800 53,900 Medicines Co. (The) (NON) 1,626 54,341 Merck & Co., Inc. 2,718 120,217 Merck KGaA (Germany) 254 38,322 Novartis AG (Switzerland) 1,595 113,329 Novo Nordisk A/S Class B (Denmark) 984 159,872 Obagi Medical Products, Inc. (NON) 3,861 76,255 Omega Healthcare Investors, Inc. (R) (S) 2,610 79,240 Orion OYJ Class B (Finland) 2,118 55,630 Otsuka Holdings Company, Ltd. (Japan) 3,300 115,685 PDL BioPharma, Inc. 3,727 27,244 Pfizer, Inc. 60,623 1,749,580 Pharmacyclics, Inc. (NON) 185 14,876 PharMerica Corp. (NON) 1,894 26,516 Providence Service Corp. (The) (NON) 3,532 65,307 Questcor Pharmaceuticals, Inc. 354 11,519 Roche Holding AG-Genusschein (Switzerland) 949 220,930 RTI Biologics, Inc. (NON) 4,838 19,062 Salix Pharmaceuticals, Ltd. (NON) 2,034 104,100 Sanofi (France) 3,143 319,368 Santarus, Inc. (NON) 1,039 18,006 Shanghai Fosun Pharmaceutical Group Co., Ltd. (China) (NON) 13,000 23,535 Shire PLC (United Kingdom) 1,103 33,586 Spectrum Pharmaceuticals, Inc. (S) 2,042 15,233 St. Jude Medical, Inc. (S) 9,100 368,004 STAAR Surgical Co. (NON) 6,349 35,745 Steris Corp. 718 29,876 Suzuken Co., Ltd. (Japan) 1,000 37,181 TearLab Corp. (NON) (S) 2,380 16,422 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 560 22,221 Trinity Biotech PLC ADR (Ireland) 1,260 21,269 Triple-S Management Corp. Class B (Puerto Rico) (NON) 793 13,814 United Therapeutics Corp. (NON) (S) 1,705 103,783 Ventas, Inc. (R) 4,000 292,800 ViroPharma, Inc. (NON) 2,112 53,138 Warner Chilcott PLC Class A 8,440 114,362 WellCare Health Plans, Inc. (NON) 1,454 84,274 WellPoint, Inc. 8,600 569,578 Zimmer Holdings, Inc. (S) 5,000 376,100 Technology (8.4%) Acacia Research Corp. (NON) 444 13,395 Accenture PLC Class A (S) 11,800 896,446 Actuate Corp. (NON) 8,010 48,060 Acxiom Corp. (NON) 2,728 55,651 Amadeus IT Holding SA Class A (Spain) 943 25,475 Anixter International, Inc. 438 30,625 AOL, Inc. (NON) 6,800 261,732 Apple, Inc. 12,672 5,609,007 ASML Holding NV (Netherlands) 899 60,466 ASML Holding NV ADR (Netherlands) 520 35,365 Aspen Technology, Inc. (NON) (S) 1,061 34,260 Avnet, Inc. (NON) 3,500 126,700 BMC Software, Inc. (NON) 6,800 315,044 Bottomline Technologies, Inc. (NON) (S) 1,299 37,034 Broadcom Corp. Class A 7,500 260,025 Brocade Communications Systems, Inc. (NON) 21,492 124,009 Cap Gemini SA (France) 1,201 54,652 Cisco Systems, Inc. 48,300 1,009,953 Commvault Systems, Inc. (NON) 625 51,238 Cornerstone OnDemand, Inc. (NON) 644 21,960 CSG Systems International, Inc. (NON) 600 12,714 Cypress Semiconductor Corp. (NON) 7,000 77,210 EMC Corp. (NON) 21,600 516,024 EnerSys (NON) 1,721 78,443 Entegris, Inc. (NON) 3,583 35,328 FEI Co. (S) 681 43,959 First Solar, Inc. (NON) 374 10,083 Gemalto NV (Netherlands) 936 81,647 GenMark Diagnostics, Inc. (NON) (S) 1,393 17,998 Google, Inc. Class A (NON) 1,171 929,809 Hon Hai Precision Industry Co., Ltd. (Taiwan) 9,000 25,071 IBM Corp. 2,372 505,948 Infoblox, Inc. (NON) 1,293 28,058 InnerWorkings, Inc. (NON) 1,958 29,644 Integrated Silicon Solutions, Inc. (NON) 4,607 42,246 IntraLinks Holdings, Inc. (NON) 5,596 35,591 Ixia (NON) 997 21,575 Konica Minolta Holdings, Inc. (Japan) 7,000 51,161 L-3 Communications Holdings, Inc. 2,300 186,116 Lam Research Corp. (NON) 3,700 153,402 Lexmark International, Inc. Class A 3,852 101,693 LivePerson, Inc. (NON) 1,508 20,479 Manhattan Associates, Inc. (NON) 692 51,409 Mantech International Corp. Class A 1,743 46,834 Marvell Technology Group, Ltd. 12,400 131,192 Mentor Graphics Corp. (NON) (S) 3,675 66,334 Microsemi Corp. (NON) 941 21,803 Microsoft Corp. 45,111 1,290,626 MicroStrategy, Inc. Class A (NON) 255 25,775 MTS Systems Corp. 712 41,403 NEC Corp. (Japan) (NON) 48,000 124,927 Netscout Systems, Inc. (NON) 1,278 31,400 NIC, Inc. 1,507 28,874 NTT Data Corp. (Japan) 11 36,634 NVIDIA Corp. 11,900 152,558 NXP Semiconductor NV (NON) 900 27,234 Omnivision Technologies, Inc. (NON) (S) 2,153 29,668 Oracle Corp. 41,882 1,354,464 Oracle Corp. Japan (Japan) 1,200 54,305 Pegatron Corp. (Taiwan) (NON) 17,000 26,265 Perficient, Inc. (NON) 1,912 22,294 Photronics, Inc. (NON) (S) 3,817 25,498 Plantronics, Inc. 643 28,414 Polycom, Inc. (NON) 4,004 44,364 Procera Networks, Inc. (NON) 1,662 19,761 PTC, Inc. (NON) 1,222 31,149 QLIK Technologies, Inc. (NON) 952 24,590 Quantum Corp. (NON) (S) 18,009 23,052 RF Micro Devices, Inc. (NON) (S) 11,025 58,653 Riverbed Technology, Inc. (NON) 5,200 77,532 Rockwell Automation, Inc. 2,900 250,415 Rovi Corp. (NON) 3,206 68,640 Rudolph Technologies, Inc. (NON) 2,983 35,140 Safeguard Scientifics, Inc. (NON) 1,698 26,828 Samsung Electronics Co., Ltd. (South Korea) 23 31,567 SanDisk Corp. (NON) 643 35,365 SAP AG (Germany) 1,575 126,182 Sartorius AG (Preference) (Germany) 158 16,911 SciQuest, Inc. (NON) 659 15,842 Semtech Corp. (NON) (S) 1,374 48,626 Silicon Graphics International Corp. (NON) 1,073 14,754 Silicon Image, Inc. (NON) 6,205 30,156 SK Hynix, Inc. (South Korea) (NON) 2,630 67,960 Softbank Corp. (Japan) 2,100 96,818 Sourcefire, Inc. (NON) 485 28,727 Sparton Corp. (NON) 1,388 18,599 SS&C Technologies Holdings, Inc. (NON) 1,215 36,426 Symantec Corp. (NON) 21,100 520,748 Tangoe, Inc. (NON) 1,004 12,440 Teradyne, Inc. (NON) 7,740 125,543 Tyler Technologies, Inc. (NON) 661 40,493 Ultimate Software Group, Inc. (NON) 565 58,850 Ultra Clean Holdings, Inc. (NON) 3,306 21,489 Western Digital Corp. 4,000 201,120 Yandex NV Class A (Russia) (NON) 745 17,224 Yokogawa Electric Corp. (Japan) 1,900 19,094 Transportation (0.7%) Aegean Marine Petroleum Network, Inc. (Greece) 5,656 37,952 Alaska Air Group, Inc. (NON) 480 30,701 Central Japan Railway Co. (Japan) 1,400 147,533 ComfortDelgro Corp., Ltd. (Singapore) 33,000 50,883 Con-way, Inc. 1,772 62,392 Delta Air Lines, Inc. (NON) 19,100 315,341 Deutsche Lufthansa AG (Germany) 1,049 20,486 Deutsche Post AG (Germany) 3,050 70,276 International Consolidated Airlines Group SA (Spain) (NON) 14,335 55,126 Japan Airlines Co., Ltd. (Japan) (NON) 900 41,780 Jaypee Infratech, Ltd. (India) (NON) 14,196 10,382 Quality Distribution, Inc. (NON) 3,460 29,099 SkyWest, Inc. 2,027 32,533 Southwest Airlines Co. 17,600 237,248 Swift Transportation Co. (NON) (S) 4,716 66,873 TAL International Group, Inc. 1,463 66,289 TAV Havalimanlari Holding AS (Turkey) 3,706 25,604 Universal Truckload Services, Inc. 173 4,036 Wabtec Corp. 1,300 132,743 Utilities and power (1.5%) AES Corp. 14,261 179,261 American Electric Power Co., Inc. 8,500 413,355 American Water Works Co., Inc. 3,800 157,472 Centrica PLC (United Kingdom) 11,312 63,200 Chubu Electric Power Co., Inc. (Japan) 1,500 18,373 Cia Energetica de Minas Gerais ADR (Brazil) 800 9,480 CMS Energy Corp. 5,700 159,258 DTE Energy Co. 3,300 225,522 Electric Power Development Co., Ltd. (Japan) 1,300 34,207 Enel SpA (Italy) 16,782 54,770 Energias de Portugal (EDP) SA (Portugal) 7,068 21,762 Entergy Corp. 3,500 221,340 GDF Suez (France) 2,974 57,260 Kansai Electric Power, Inc. (Japan) 9,600 94,639 Kinder Morgan, Inc. 8,200 317,176 OGE Energy Corp. 2,200 153,956 Origin Energy, Ltd. (Australia) 4,720 65,478 PG&E Corp. (S) 7,700 342,881 PPL Corp. (S) 10,500 328,755 Red Electrica Corporacion SA (Spain) 1,582 79,595 Tokyo Gas Co., Ltd. (Japan) 11,000 60,063 UGI Corp. (S) 2,800 107,492 United Utilities Group PLC (United Kingdom) 7,483 80,557 Total common stocks (cost $90,220,457) CORPORATE BONDS AND NOTES (18.2%) (a) Principal amount Value Basic materials (1.3%) Agrium, Inc. sr. unsec. notes 3.15s, 2022 (Canada) $5,000 $4,832 Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) 15,000 16,352 Airgas, Inc. sr. unsec. unsub. notes 3 1/4s, 2015 100,000 105,540 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9 3/8s, 2019 20,000 25,747 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 15,000 16,770 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 125,000 158,221 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 15,000 15,413 Ashland, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 52,000 52,910 Ashland, Inc. 144A sr. unsec. notes 4 3/4s, 2022 30,000 30,375 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 75,000 82,313 Axiall Corp. 144A company guaranty sr. unsec. notes 4 7/8s, 2023 5,000 5,088 Boise Cascade LLC / Boise Cascade Finance Corp. 144A sr. unsec. notes 6 3/8s, 2020 (United Kingdom) 10,000 10,575 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 20,000 20,050 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 50,000 54,500 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 65,000 80,535 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2018 50,000 59,908 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 45,000 48,825 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 35,000 35,061 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 50,000 67,208 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 95,000 104,212 Eagle Spinco, Inc. 144A company guaranty sr. unsec. notes 4 5/8s, 2021 5,000 5,088 Eastman Chemical Co. sr. unsec. notes 4.8s, 2042 20,000 20,766 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 10,000 10,387 Eastman Chemical Co. sr. unsec. unsub. notes 2.4s, 2017 35,000 36,330 Edgen Murray Corp. 144A company guaranty sr. notes 8 3/4s, 2020 20,000 20,750 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 10,000 10,411 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 60,000 62,250 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 30,000 32,363 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 55,000 57,888 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 25,000 26,188 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 5,000 5,075 HD Supply, Inc. company guaranty sr. unsec. sub. notes 10 1/2s, 2021 15,000 15,600 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 55,000 65,175 HD Supply, Inc. 144A sr. unsec. notes 7 1/2s, 2020 30,000 31,575 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 15,000 15,038 Hexion U.S. Finance Corp. 144A sr. notes 6 5/8s, 2020 10,000 10,025 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 20,000 19,000 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 30,000 31,050 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 25,000 28,125 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 45,000 50,288 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 20,000 20,150 Huntsman International, LLC 144A sr. unsec. notes 4 7/8s, 2020 15,000 15,113 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 40,000 38,500 Inmet Mining Corp. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 10,000 10,850 International Paper Co. sr. unsec. notes 7.95s, 2018 175,000 225,224 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 55,000 62,081 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 40,000 45,500 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 50,000 69,235 LyondellBasell Industries NV sr. unsec. unsub. notes 5s, 2019 200,000 226,000 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 6,000 6,067 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 15,000 15,000 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 25,000 26,875 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 10,000 10,504 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 35,000 39,463 Nufarm Australia Ltd. 144A company guaranty sr. notes 6 3/8s, 2019 (Australia) 10,000 10,575 PetroLogistics LP/Petrologistics Finance Corp. 144A company guaranty sr. unsec. notes 6 1/4s, 2020 5,000 5,063 PolyOne Corp. 144A sr. unsec. notes 5 1/4s, 2023 30,000 30,225 PQ Corp. 144A sr. notes 8 3/4s, 2018 25,000 26,750 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. notes 9s, 2019 (Australia) 62,000 85,413 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 37,000 40,254 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 38,000 40,987 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 30,000 33,900 Ryerson, Inc./Joseph T Ryerson & Son, Inc. 144A company guaranty sr. notes 9s, 2017 30,000 32,775 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 20,000 21,825 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 25,000 25,156 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 5,000 5,500 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2022 5,000 5,400 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2019 10,000 10,800 Steel Dynamics, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2023 5,000 5,025 Taminco Acquisition Corp. 144A sr. unsec. notes 9 1/8s, 2017 (Belgium) (PIK) 15,000 15,056 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 45,000 50,063 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 43,650 USG Corp. sr. unsec. notes 9 3/4s, 2018 30,000 35,550 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 10,000 4,725 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 20,000 20,600 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 1/8s, 2023 (R) 20,000 24,712 Xstrata Finance Canada, Ltd. 144A company guaranty sr. unsec. unsub. bonds 5.8s, 2016 (Canada) 35,000 39,848 Capital goods (0.9%) ADS Waste Holdings, Inc. 144A sr. notes 8 1/4s, 2020 45,000 48,488 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 65,000 71,663 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 10,000 11,063 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 30,000 31,013 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 25,000 27,906 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 40,000 46,750 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 15,000 16,088 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 40,000 46,901 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 10,000 10,350 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 20,000 23,000 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 55,000 61,600 Consolidated Container Co. LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 5,000 5,475 Crown Americas LLC/Crown Americas Capital Corp. IV 144A company guaranty sr. unsec. notes 4 1/2s, 2023 10,000 9,725 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 85,000 85,615 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 90,000 94,950 Dematic SA/DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 45,000 46,800 Exide Technologies sr. notes 8 5/8s, 2018 45,000 38,644 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 60,000 54,908 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 30,000 28,866 GrafTech International, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 35,000 36,225 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 30,000 33,000 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 159,000 212,938 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 15,000 15,750 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 15,000 14,869 Milacron LLC/Mcron Finance Corp. 144A sr. unsec. notes 7 3/4s, 2021 5,000 5,169 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 65,000 66,138 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 45,000 48,263 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 20,000 22,051 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 20,000 20,375 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 100,000 109,500 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 70,000 70,834 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,000 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 35,000 38,456 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,663 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 45,000 47,419 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 65,000 70,850 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 29,000 32,190 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 45,000 49,388 Triumph Group, Inc. 144A sr. unsec. notes 4 7/8s, 2021 30,000 30,300 United Technologies Corp. sr. unsec. notes 5 3/8s, 2017 107,000 127,085 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 15,000 15,721 Communication services (2.1%) Adelphia Communications Corp. escrow bonds zero %, 2013 55,000 413 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 75,000 89,184 AT&T, Inc. sr. unsec. bonds 6.55s, 2039 45,000 55,588 AT&T, Inc. sr. unsec. unsub. notes 6.3s, 2038 63,000 75,571 AT&T, Inc. sr. unsec. unsub. notes 3s, 2022 50,000 50,587 AT&T, Inc. 144A sr. unsec. unsub. notes 4.35s, 2045 120,000 111,556 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 25,000 27,250 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 80,000 93,200 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 15,000 16,875 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 20,000 22,425 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 30,000 31,688 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 10,000 9,850 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 25,000 27,750 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 25,000 26,813 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 15,000 14,606 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 40,000 43,100 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 10,000 10,225 Cequel Communiciations Escrow Capital Corp. 144A sr. unsec. notes 6 3/8s, 2020 10,000 10,375 Cincinnati Bell, Inc. company guaranty sr. unsec. notes 8 3/8s, 2020 5,000 5,200 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 5,000 4,975 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 15,000 15,900 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 60,000 64,725 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 131,000 174,180 Corning, Inc. sr. unsec. unsub. notes 5 3/4s, 2040 40,000 46,909 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 40,000 39,900 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 15,000 16,388 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 30,000 30,525 Crown Castle Towers, LLC 144A company guaranty sr. notes 4.883s, 2020 15,000 17,265 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 25,000 28,125 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 73,000 103,370 DISH DBS Corp. company guaranty notes 6 5/8s, 2014 5,000 5,319 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 85,000 100,725 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 30,000 33,300 Equinix, Inc. sr. unsec. notes 7s, 2021 25,000 27,688 France Telecom sr. unsec. unsub. notes 4 1/8s, 2021 (France) 46,000 49,342 Frontier Communications Corp. sr. unsec. notes 9 1/4s, 2021 15,000 17,213 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 50,000 56,625 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 5,000 5,850 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 15,000 17,063 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 10,000 10,300 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 45,000 49,388 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 50,000 57,188 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 35,000 38,938 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/4s, 2020 (Bermuda) 25,000 27,469 Intelsat Jackson Holdings SA 144A sr. unsec. notes 6 5/8s, 2022 (Bermuda) 15,000 15,881 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) 74,562 79,185 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 205,000 218,325 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) (FWC) 45,000 45,731 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) (FWC) 70,000 71,225 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 30,000 39,289 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 30,000 33,636 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 35,000 39,025 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 10,000 11,000 Level 3 Financing, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 35,000 36,663 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 35,000 39,069 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 20,000 22,000 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 54,750 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 40,000 40,800 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 40,000 40,700 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 75,000 67,313 NII Capital Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 10,000 7,525 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 35,000 25,200 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 11 3/8s, 2019 (Luxembourg) 10,000 10,450 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 40,000 45,900 Quebecor Media, Inc. 144A sr. unsec. notes 5 3/4s, 2023 (Canada) 25,000 25,500 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 115,000 132,502 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 25,000 28,399 Rogers Communications, Inc. company guaranty sr. unsec. unsub. notes 4 1/2s, 2043 (Canada) 85,000 85,037 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 3,000 3,308 SBA Telecommunications, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 10,000 10,400 SBA Tower Trust 144A notes 2.933s, 2017 125,000 131,191 SES 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 42,000 41,999 Sprint Capital Corp. company guaranty 6 7/8s, 2028 190,000 194,275 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 40,000 46,550 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 55,000 59,675 Sprint Nextel Corp. sr. unsec. unsub. notes 9 1/8s, 2017 35,000 41,388 Sprint Nextel Corp. sr. unsec. unsub. notes 7s, 2020 25,000 27,500 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 80,000 98,900 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 65,000 87,954 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 25,000 29,503 Verizon Communications, Inc. sr. unsec. notes 2.45s, 2022 175,000 165,095 Verizon Communications, Inc. sr. unsec. unsub. notes 8 3/4s, 2018 58,000 77,838 Verizon New Jersey, Inc. company guaranty sr. unsec. unsub. bonds 8s, 2022 45,000 60,086 Verizon Pennsylvania, Inc. company guaranty sr. unsec. bonds 8.35s, 2030 50,000 66,810 Videotron Ltee company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 40,000 40,600 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 15,000 16,275 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 25,000 26,625 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 100,000 106,000 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 15,000 16,425 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 5,000 5,100 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 74,263 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 30,000 32,700 Windstream Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 20,000 19,850 Consumer cyclicals (3.0%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 5,638 ADT Corp. (The) 144A company guaranty sr. unsec. notes 4 7/8s, 2042 62,000 59,249 ADT Corp. (The) 144A company guaranty sr. unsec. notes 3 1/2s, 2022 88,000 86,826 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 40,000 25,400 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 50,000 39,500 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 45,000 39,263 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 40,000 46,150 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 50,000 50,375 American Media, Inc. 144A notes 13 1/2s, 2018 3,167 2,581 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 15,000 16,313 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 15,000 17,063 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 15,000 16,275 Beazer Homes USA, Inc. company guaranty sr. notes 6 5/8s, 2018 20,000 21,600 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 20,000 21,650 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 5,000 5,375 Beazer Homes USA, Inc. 144A company guaranty sr. unsec. notes 7 1/4s, 2023 15,000 15,300 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 50,000 50,063 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 45,000 48,150 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 40,000 43,650 Building Materials Corp. 144A sr. notes 7s, 2020 15,000 16,275 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 15,000 16,388 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 35,000 38,850 Burlington Holdings, LLC/Burlington Holding Finance, Inc. 144A sr. unsec. notes 9s, 2018 (PIK) 15,000 15,225 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 25,000 17,031 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 185,000 196,794 Caesars Entertainment Operating Co., Inc. 144A company guaranty sr. notes 9s, 2020 100,000 100,625 Carmike Cinemas, Inc. company guaranty notes 7 3/8s, 2019 15,000 16,463 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 70,000 77,550 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 30,000 30,675 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 5,000 5,600 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 20,000 19,875 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 35,000 35,000 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2022 15,000 16,631 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 55,000 60,225 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 15,000 16,556 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 15,000 16,763 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty notes 10 3/4s, 2017 (PIK) 70,827 78,264 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 45,000 42,019 Clear Channel Communications, Inc. 144A company guaranty sr. notes 9s, 2019 60,000 57,675 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 65,000 67,844 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 55,000 56,513 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. notes 6.35s, 2040 3,000 3,342 DIRECTV Holdings, LLC/DIRECTV Financing Co., Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2019 40,000 47,375 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 40,000 46,000 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 90,000 100,072 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 29,000 32,408 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 60,000 65,100 FelCor Lodging LP 144A sr. notes 5 5/8s, 2023 (R) 10,000 10,188 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 24,000 27,390 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 40,000 50,263 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 300,000 378,961 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 25,000 26,688 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 55,000 56,505 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 $35,000 38,106 Historic TW, Inc. company guaranty sr. unsec. unsub. bonds 9.15s, 2023 40,000 58,198 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 65,000 73,598 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 31,000 35,844 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 14,000 15,540 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 50,000 51,625 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 30,000 34,125 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 25,000 27,188 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 35,000 38,063 Isle of Capri Casinos, Inc. 144A sr. unsec. notes 5 7/8s, 2021 35,000 35,000 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 60,000 70,500 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 15,000 15,750 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 10,000 11,580 K Hovnanian Enterprises, Inc. 144A company guaranty notes 9 1/8s, 2020 10,000 11,163 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 25,000 27,750 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 10,000 10,888 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 30,000 32,475 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 40,000 41,700 Lennar Corp. 144A company guaranty sr. unsec. notes 4 3/4s, 2022 15,000 14,700 Liberty Interactive, LLC sr. unsec. unsub. notes 8 1/4s, 2030 50,000 55,000 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 40,000 45,200 Limited Brands, Inc. sr. notes 5 5/8s, 2022 15,000 15,900 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 70,000 77,700 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 19,000 22,064 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 45,000 46,690 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 95,000 87,077 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 20,000 21,057 Marriott International, Inc. sr. unsec. unsub notes 3s, 2019 135,000 141,846 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) (NON) 40,000 2,800 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 45,000 49,950 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 35,000 38,850 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 15,000 16,313 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 20,000 23,300 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 20,000 22,325 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 10,000 10,513 MGM Resorts International 144A company guaranty sr. unsec. notes 6 3/4s, 2020 25,000 26,500 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 20,000 20,925 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 (PIK) 106,052 110,029 Navistar International Corp. sr. notes 8 1/4s, 2021 54,000 54,945 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 45,000 47,025 Neiman-Marcus Group, Inc. (The) company guaranty sr. notes 7 1/8s, 2028 45,000 46,463 New Academy Finance Co., LLC/New Academy Finance Corp. 144A sr. unsec. notes 8s, 2018 (PIK) 35,000 36,225 News America Holdings, Inc. company guaranty sr. unsec. debs. 7 3/4s, 2024 50,000 63,975 News America Holdings, Inc. debs. 7 3/4s, 2045 85,000 116,659 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 10,000 11,100 Nielsen Finance, LLC/Nielsen Finance Co. 144A sr. unsec. notes 4 1/2s, 2020 15,000 14,981 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 50,000 56,000 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 10,000 11,100 Owens Corning company guaranty sr. unsec. notes 9s, 2019 19,000 24,320 Penske Automotive Group, Inc. 144A company guaranty sr. sub. notes 5 3/4s, 2022 30,000 31,275 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 25,000 27,438 Petco Holdings, Inc. 144A sr. notes 8 1/2s, 2017 (PIK) 20,000 20,675 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 5,000 5,306 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 50,000 58,625 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 30,000 33,150 QVC, Inc. 144A sr. notes 7 3/8s, 2020 25,000 27,680 Realogy Corp. company guaranty sr. unsec. sub. notes 12 3/8s, 2015 20,000 20,050 Realogy Corp. company guaranty sr. unsec. unsub. notes 11 1/2s, 2017 60,000 63,825 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 10,000 11,613 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 15,000 16,425 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 10,000 11,275 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 50,000 56,125 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 35,000 38,150 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 50,000 58,000 RSI Home Products, Inc. 144A company guaranty notes 6 7/8s, 2018 25,000 25,500 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 40,700 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 55,000 60,500 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 35,000 37,975 Sealy Mattress Co. 144A company guaranty sr. notes 10 7/8s, 2016 16,000 16,920 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 15,000 14,888 Sinclair Television Group, Inc. 144A sr. notes 6 1/8s, 2022 15,000 15,713 Sirius XM Radio, Inc. 144A sr. unsec. notes 5 1/4s, 2022 10,000 10,188 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 25,000 25,031 Spectrum Brands Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,375 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 35,000 37,756 Stanley Black & Decker, Inc. company guaranty sr. unsec. unsub. notes 2.9s, 2022 90,000 90,459 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 10,000 10,775 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 55,000 58,988 Tempur-Pedic International, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 5,000 5,338 Time Warner Entertainment Co., LP company guaranty sr. unsec. bonds 8 3/8s, 2033 155,000 214,266 Time Warner Entertainment Co., LP debs. 8 3/8s, 2023 5,000 6,836 Time Warner, Inc. company guaranty sr. unsec. notes 4.7s, 2021 65,000 73,337 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 10,000 10,532 Toyota Motor Credit Corp. sr. unsec. unsub. notes 3.3s, 2022 65,000 68,808 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 65,000 69,956 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 10,000 8,500 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 30,000 30,150 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 21,000 21,079 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 10,000 10,150 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 40,000 43,200 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 142,000 191,776 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 5s, 2040 10,000 11,460 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 30,000 31,002 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 10,000 10,762 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 45,000 49,669 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 (no set date to PIK expiration) (PIK) 30,000 30,938 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 82,000 87,945 Consumer staples (1.3%) Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 17,000 23,658 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 2,000 2,788 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 95,000 93,093 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 60,000 72,365 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 15,000 17,700 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 8 1/4s, 2019 10,000 11,088 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A 5 1/2s, 2023 15,000 14,963 Bunge Ltd., Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 4,000 5,156 Bunge Ltd., Finance Corp. company guaranty unsec. unsub. notes 4.1s, 2016 41,000 43,937 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 30,000 34,463 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 65,000 62,549 Carrols Restaurant Group, Inc. company guaranty sr. notes 11 1/4s, 2018 10,000 11,263 CKE Holdings, Inc. 144A sr. unsec. notes 10 1/2s, 2016 (PIK) 29,468 31,310 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 30,000 31,650 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 10,000 10,200 Claire's Stores, Inc. 144A company guaranty sr. unsec. notes 9 5/8s, 2015 413 417 Claire's Stores, Inc. 144A sr. notes 9s, 2019 65,000 73,450 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 60,000 68,100 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 20,000 21,850 Corrections Corp. of America 144A sr. unsec. notes 4 5/8s, 2023 (R) 10,000 10,238 Corrections Corp. of America 144A sr. unsec. notes 4 1/8s, 2020 (R) 10,000 10,188 Costco Wholesale Corp. sr. unsec. unsub. notes 1.7s, 2019 115,000 115,510 Darden Restaurants, Inc. sr. unsec. unsub. notes 6.8s, 2037 70,000 80,819 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 50,000 56,563 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 5,000 5,788 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 50,000 55,375 Del Monte Corp. company guaranty sr. unsec. notes 7 5/8s, 2019 10,000 10,375 Delhaize Group company guaranty sr. unsec. notes 5.7s, 2040 (Belgium) 80,000 78,048 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 25,000 26,489 Diageo Investment Corp. company guaranty sr. unsec. debs. 8s, 2022 40,000 56,516 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 45,000 51,300 Dole Food Co., Inc. sr. notes 13 7/8s, 2014 13,000 13,845 Dole Food Co., Inc. 144A sr. notes 8s, 2016 35,000 36,400 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 40,000 44,450 General Mills, Inc. sr. unsec. notes 5.65s, 2019 25,000 30,119 H.J. Heinz Co. sr. unsec. notes 5.35s, 2013 76,000 76,760 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 45,000 45,056 HDTFS, Inc. company guaranty sr. unsec. notes 6 1/4s, 2022 20,000 21,700 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 15,000 16,556 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 15,000 15,825 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 50,000 67,673 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $55,000 60,913 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 15,000 16,388 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 5,000 5,250 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 70,000 89,012 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 10,000 10,722 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 27,000 32,249 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 20,000 20,950 Landry's Inc. 144A sr. unsec. notes 9 3/8s, 2020 25,000 26,906 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 20,000 21,550 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 51,000 69,059 McDonald's Corp. sr. unsec. notes 5.7s, 2039 59,000 75,844 Michael Foods, Inc. company guaranty sr. unsec. notes 9 3/4s, 2018 20,000 22,250 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 50,000 52,938 Mondelez International, Inc. sr. unsec. notes 6 1/2s, 2017 4,000 4,830 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 58,000 77,222 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 20,000 21,875 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 50,000 54,500 Revlon Consumer Products Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 40,000 40,150 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 40,000 41,150 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 123,000 128,996 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 35,000 39,506 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 15,000 16,950 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 30,000 32,775 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 45,000 50,963 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 80,000 91,640 United Rentals North America, Inc. company guaranty sr. notes 5 3/4s, 2018 10,000 10,838 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 35,000 39,025 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 45,000 51,300 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2023 10,000 10,725 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 15,000 15,825 Wok Acquisition Corp. 144A sr. unsec. notes 10 1/4s, 2020 5,000 5,350 Energy (2.1%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 45,000 44,325 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 15,000 15,900 Access Midstream Partners, LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 15,000 16,088 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 10,000 9,000 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 30,000 27,600 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 85,000 112,648 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 35,000 40,284 Anadarko Petroleum Corp. sr. unsec. unsub. notes 6.95s, 2019 30,000 37,769 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 60,000 62,237 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 5,000 5,371 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 5,000 4,500 Arch Coal, Inc. company guaranty sr. unsec. unsub. notes 7s, 2019 35,000 31,588 Atlas Pipeline Partners LP / Atlas Pipeline Finance Corp. 144A company guaranty sr. notes 6 5/8s, 2020 15,000 15,638 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 20,000 21,750 Aurora USA Oil & Gas Inc., 144A sr. notes 9 7/8s, 2017 35,000 38,413 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 145,000 154,373 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 105,000 122,608 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 65,000 71,175 Cenovus Energy, Inc. sr. unsec. unsub. notes 4.45s, 2042 (Canada) 110,000 108,274 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 35,000 40,425 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 35,000 39,638 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 10,000 10,138 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 40,000 41,200 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 45,000 49,050 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 10,000 10,375 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 20,000 20,800 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 15,000 9,863 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 90,000 99,675 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 50,000 54,000 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 70,000 74,375 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 55,000 59,538 Crosstex Energy LP/Crosstex Energy Finance Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2022 15,000 15,900 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 55,000 61,738 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 10,000 10,913 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 95,000 90,488 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 20,000 21,450 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 25,000 25,813 Forbes Energy Services Ltd. company guaranty sr. unsec. notes 9s, 2019 30,000 29,100 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 33,000 34,568 Gazprom Via OAO White Nights Finance BV notes 10 1/2s, 2014 (Russia) 200,000 216,486 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 70,000 72,450 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 35,000 36,925 Halcon Resources Corp. 144A sr. unsec. notes 8 7/8s, 2021 60,000 64,650 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 5,000 5,388 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 40,000 43,400 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 30,000 37,271 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 15,000 16,388 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 10,000 13,106 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 50,000 52,125 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 60,000 67,800 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 15,000 16,425 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 65,000 73,450 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) 20,000 17,900 Marathon Petroleum Corp. sr. unsec. unsub. notes 6 1/2s, 2041 25,000 31,084 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 30,000 31,950 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 20,000 20,800 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 45,000 35,100 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 35,000 37,363 Noble Holding International, Ltd. company guaranty sr. unsec. notes 6.05s, 2041 85,000 93,962 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 35,000 36,488 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 20,000 21,950 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 40,000 42,400 Offshore Group Investment, Ltd. 144A company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 30,000 30,675 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 30,000 34,200 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 5,000 5,325 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 30,000 31,875 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 65,000 66,300 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 75,000 83,921 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 340,000 327,427 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 60,000 66,825 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 60,000 61,200 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 20,000 22,000 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 15,000 15,300 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 55,000 60,638 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 100,000 110,500 Sabine Pass LNG LP 144A sr. notes 6 1/2s, 2020 15,000 15,788 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 85,000 90,313 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 15,000 15,600 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 35,000 37,100 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 95,000 100,376 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 20,000 21,450 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 15,000 16,388 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 5,000 5,500 Spectra Energy Capital, LLC sr. notes 8s, 2019 45,000 59,392 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 40,000 47,055 Suburban Propane Partners LP/Suburban Energy Finance Corp. sr. unsec. notes 7 3/8s, 2021 31,000 34,178 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 10,000 10,850 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 31,425 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 70,000 100,688 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.8s, 2037 15,000 16,581 Weatherford International, Inc. company guaranty sr. unsec. unsub. notes 6.35s, 2017 25,000 28,669 Whiting Petroleum Corp. company guaranty notes 7s, 2014 60,000 62,325 Williams Cos., Inc. (The) notes 7 3/4s, 2031 2,000 2,492 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 7,000 8,944 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 15,000 15,713 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 55,000 57,613 Financials (3.8%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. notes FRN 1.881s, 2014 (United Kingdom) 50,000 50,471 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 200,000 217,842 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 25,000 24,813 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 90,000 121,635 Aflac, Inc. sr. unsec. notes 6.9s, 2039 75,000 98,286 Air Lease Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2020 20,000 20,500 Air Lease Corp. sr. unsec. notes 6 1/8s, 2017 35,000 37,888 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 35,000 39,141 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 25,000 27,750 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 25,000 31,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 20,000 24,400 Ally Financial, Inc. unsec. sub. notes 8s, 2018 30,000 35,888 American Express Co. sr. unsec. notes 2.65s, 2022 166,000 162,672 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 76,000 102,315 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 149,000 174,581 American International Group, Inc. sr. unsec. unsub. notes 4 1/4s, 2014 105,000 109,978 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 135,000 164,873 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 85,000 84,363 Bank of America Corp. sr. unsec. notes 5 3/4s, 2017 90,000 104,099 Bank of America Corp. sr. unsec. unsub. notes 6 1/2s, 2016 50,000 57,584 Bank of Montreal sr. unsec. unsub. bonds 2 1/8s, 2013 (Canada) 65,000 65,291 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 105,000 108,336 Barclays Bank PLC unsec. sub. notes 7 5/8s, 2022 (United Kingdom) 200,000 197,096 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 175,000 195,058 Bear Stearns Cos., Inc. (The) sr. unsec. notes 7 1/4s, 2018 22,000 27,341 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 40,000 43,111 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 40,000 40,561 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 75,000 72,000 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 65,000 73,569 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 15,000 16,275 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 45,000 48,431 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 15,000 15,169 CIT Group, Inc. sr. unsec. notes 5s, 2022 35,000 37,373 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 30,000 32,925 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 25,000 27,000 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 50,000 57,000 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 35,000 38,413 Citigroup, Inc. sr. unsec. notes 6 1/8s, 2018 3,000 3,574 Citigroup, Inc. sub. notes 5s, 2014 71,000 74,552 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 40,000 37,900 Duke Realty LP sr. unsec. notes 6 1/2s, 2018 (R) 57,000 67,400 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 65,000 68,738 GATX Financial Corp. notes 5.8s, 2016 25,000 27,995 GE Capital Trust I unsec. sub. FRB bonds 6 3/8s, 2067 135,000 143,100 General Electric Capital Corp. sr. unsec. FRN notes Ser. MTN, 0.492s, 2016 65,000 64,294 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 150,000 190,934 General Electric Capital Corp. sr. unsec. unsub. notes 3.15s, 2022 5,000 4,968 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 110,000 126,101 Genworth Financial, Inc. sr. unsec. unsub. notes 7.7s, 2020 95,000 112,490 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 170,000 212,488 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 24,000 26,758 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 35,000 40,665 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 70,000 69,335 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 70,000 70,458 Highwood Realty LP sr. unsec. bonds 5.85s, 2017 (R) 60,000 67,310 HSBC Finance Capital Trust IX FRN notes 5.911s, 2035 100,000 100,750 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 146,000 172,767 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 100,000 101,750 Hub International Ltd. 144A company guaranty sr. notes 8 1/8s, 2018 15,000 15,713 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 95,000 101,650 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 10,000 11,000 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 40,000 43,150 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 73,000 76,650 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 15,000 14,981 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 25,000 26,250 iStar Financial, Inc. sr. unsec. unsub. notes Ser. B, 9s, 2017 (R) 30,000 33,638 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 90,000 103,395 JPMorgan Chase & Co. sr. notes 6s, 2018 250,000 297,088 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 10,000 11,650 Macquarie Bank Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 35,000 36,385 Merrill Lynch & Co., Inc. sr. unsec. notes 6.4s, 2017 30,000 35,211 Merrill Lynch & Co., Inc. sr. unsec. notes Ser. MTN, 6 7/8s, 2018 223,000 269,165 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 20,000 21,700 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 25,000 26,813 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 25,000 27,563 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. notes 9 5/8s, 2019 10,000 11,450 Nationstar Mortgage, LLC/Nationstar Capital Corp. 144A company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 15,000 15,638 Nationwide Financial Services, Inc. notes 5 5/8s, 2015 25,000 26,744 Nationwide Mutual Insurance Co. 144A notes 8 1/4s, 2031 45,000 58,505 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 25,000 26,500 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 15,000 15,600 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 15,000 15,675 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 25,000 25,813 OneAmerica Financial Partners, Inc. 144A bonds 7s, 2033 90,000 91,175 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 35,000 40,863 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 25,000 28,219 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 63,000 69,876 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 65,000 71,825 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 25,000 27,875 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 25,000 27,250 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 30,000 36,900 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 71,000 73,663 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 25,000 24,938 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 30,000 30,273 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 (In default) (NON) 50,000 54,500 Royal Bank of Scotland PLC (The) sr. unsec. sub. notes 4.7s, 2018 (United Kingdom) 115,000 115,763 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 21,000 22,457 Santander Issuances S.A. Unipersonal 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 100,000 104,921 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 22,000 25,032 Simon Property Group LP sr. unsec. unsub. notes 3 3/8s, 2022 (R) 10,000 10,458 SLM Corp. sr. notes Ser. MTN, 8s, 2020 30,000 34,800 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 25,000 29,625 State Street Capital Trust IV company guaranty jr. unsec. sub. FRB bonds 1.28s, 2037 75,000 60,492 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 90,000 86,954 Vnesheconombank Via VEB Finance PLC 144A bank guaranty, sr. unsec. unsub. bonds 6.8s, 2025 (Russia) 300,000 351,000 Vornado Realty LP sr. unsec. unsub. notes 4 1/4s, 2015 (R) 70,000 73,763 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 392,000 432,180 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 20,000 23,505 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 15,000 15,855 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 80,000 93,432 Westpac Capital Trust III 144A unsec. sub. FRN notes 5.819s, perpetual maturity 60,000 60,600 Willis Group North America, Inc. company guaranty notes 6.2s, 2017 10,000 11,393 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 55,000 58,781 Health care (1.1%) AbbVie, Inc. 144A company guaranty sr. unsec. notes 2.9s, 2022 80,000 80,475 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 20,000 20,650 Aetna, Inc. sr. unsec. unsub. notes 6 3/4s, 2037 38,000 50,598 Amgen, Inc. sr. unsec. notes 3.45s, 2020 125,000 133,699 AmSurg Corp. 144A company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 25,000 26,313 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 71,000 92,789 Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 35,000 37,625 Biomet, Inc. 144A sr. unsec. notes 6 1/2s, 2020 45,000 47,756 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 50,000 54,125 CDRT Holding Corp. 144A sr. unsec. notes 9 1/4s, 2017 (PIK) 45,000 46,575 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 30,000 31,425 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 15,000 16,613 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 80,000 89,457 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 35,000 38,413 Endo Health Solutions, Inc. company guaranty sr. unsec. notes 7s, 2019 25,000 26,719 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 35,000 38,413 HCA, Inc. sr. notes 6 1/2s, 2020 135,000 152,213 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 10,000 11,513 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 65,000 69,550 Hologic, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2020 10,000 10,638 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 45,000 47,306 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 20,000 20,850 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 15,000 16,106 Jaguar Holding Co.II/ Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 45,000 51,638 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 75,000 81,375 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 20,000 19,775 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 35,000 38,894 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 25,000 27,563 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 15,000 18,075 Service Corporation International sr. notes 7s, 2019 20,000 21,700 Service Corporation International sr. unsec. unsub. notes 6 3/4s, 2016 105,000 117,600 Sky Growth Acquisition Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2020 70,000 74,025 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 35,000 37,363 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 15,000 15,619 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 16,477 16,683 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 35,000 37,888 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 50,000 55,500 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 30,000 33,750 Tenet Healthcare Corp. 144A companty guaranty sr. notes 4 1/2s, 2021 10,000 9,800 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 50,000 52,405 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 30,000 33,975 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 105,000 120,202 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 10,000 10,335 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 90,000 84,514 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 90,000 88,781 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 5,000 5,388 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 20,000 21,488 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 5,000 5,369 VPI Escrow Corp. 144A sr. unsec. notes 6 3/8s, 2020 5,000 5,275 Watson Pharmaceuticals, Inc. sr. unsec. notes 4 5/8s, 2042 35,000 35,498 Watson Pharmaceuticals, Inc. sr. unsec. notes 3 1/4s, 2022 30,000 30,297 Watson Pharmaceuticals, Inc. sr. unsec. notes 1 7/8s, 2017 5,000 5,066 WellPoint, Inc. notes 7s, 2019 35,000 43,774 Zoetis Inc. 144A sr. unsec. notes 3 1/4s, 2023 24,000 24,427 Zoetis Inc. 144A sr. unsec. notes 1 7/8s, 2018 24,000 24,183 Technology (0.8%) Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 30,000 23,100 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 15,000 14,288 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 60,000 58,650 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 65,000 67,194 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 20,000 20,650 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 135,000 146,288 CyrusOne LP / CyrusOne Finance Corp. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 15,000 15,713 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 35,000 37,888 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 25,000 28,188 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 50,000 54,188 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 90,000 93,600 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 30,000 31,913 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 25,000 26,000 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 24,000 27,240 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 13,000 14,398 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 50,000 54,875 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 35,000 36,634 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 20,000 22,427 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 55,000 68,286 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 40,000 46,110 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 140,000 133,337 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 20,000 22,675 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 20,000 23,500 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 15,000 16,669 Iron Mountain, Inc. company guaranty sr. unsec. sub. notes 8s, 2020 95,000 99,750 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 24,000 21,480 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 25,000 30,108 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 85,000 97,809 Oracle Corp. sr. unsec. unsub. notes 5 3/8s, 2040 35,000 41,007 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 80,000 78,275 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 50,000 51,630 SunGard Data Systems, Inc. 144A company guaranty sr. sub. notes 6 5/8s, 2019 25,000 25,813 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 35,000 37,931 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 45,000 49,388 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 15,000 17,773 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 21,000 23,989 Transportation (0.2%) Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 40,000 44,150 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 35,000 40,058 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 35,000 41,868 CSX Corp. sr. unsec. unsub. notes 4 3/4s, 2042 115,000 119,633 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 57,521 66,437 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 15,000 14,749 Ryder System, Inc. sr. unsec. unsub. notes 2 1/2s, 2018 80,000 81,900 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 70,000 80,150 United AirLines, Inc. pass-through certificates Ser. 07-A, 6.636s, 2022 14,751 16,005 Watco Cos LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 15,000 15,431 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 10,000 7,300 Utilities and power (1.6%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 85,000 99,981 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 55,000 63,800 Appalachian Power Co. sr. notes Ser. L, 5.8s, 2035 25,000 29,372 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 15,000 15,698 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 5,000 6,773 Beaver Valley Funding Corp. sr. bonds 9s, 2017 11,000 11,147 Boardwalk Pipelines LP company guaranty sr. unsec. notes 5 7/8s, 2016 66,000 74,123 Bruce Mansfield Unit pass-through certificates 6.85s, 2034 35,150 38,099 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 36,000 39,735 Calpine Corp. 144A sr. notes 7 1/4s, 2017 85,000 90,100 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 10,000 12,130 Commonwealth Edison Co. 1st mtge. bonds 5.9s, 2036 28,000 35,546 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 45,000 46,299 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 55,000 58,025 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 95,000 98,090 Dynegy Holdings Escrow, LLC escrow bonds 7 3/4s, 2019 70,000 88 El Paso Corp. sr. unsec. notes 7s, 2017 120,000 137,247 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 35,000 39,171 Electricite de France SA 144A sr. unsec. notes 6.95s, 2039 (France) 20,000 26,038 Electricite de France SA 144A sr. unsec. notes 6 1/2s, 2019 (France) 60,000 73,254 Electricite de France SA 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 290,000 287,825 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 24,000 27,210 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 45,000 51,750 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 79,000 88,875 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 50,000 57,625 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 30,000 34,309 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 25,000 28,060 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 80,000 81,626 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 15,000 16,425 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 10,000 11,050 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 70,000 80,850 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 20,000 20,800 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 69,000 69,785 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 8,000 8,091 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 65,000 74,425 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 10,000 11,775 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 35,000 39,288 ITC Holdings Corp. 144A notes 5 7/8s, 2016 50,000 56,496 ITC Holdings Corp. 144A sr. unsec. notes 6.05s, 2018 35,000 40,865 Kansas Gas and Electric Co. bonds 5.647s, 2021 14,320 15,998 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 70,000 87,799 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 39,000 48,474 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 50,000 66,259 Narragansett Electric Co./The 144A sr. unsec. notes 4.17s, 2042 80,000 78,525 Nevada Power Co. mtge. notes 7 1/8s, 2019 40,000 51,748 NGPL PipeCo, LLC 144A sr. notes 9 5/8s, 2019 15,000 16,800 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 25,000 29,924 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 120,000 133,500 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 75,000 73,580 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 25,000 30,194 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 40,000 50,036 Potomac Edison Co. 144A sr. bonds 5.8s, 2016 76,000 86,210 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 105,000 111,070 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 37,000 41,796 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 25,000 31,336 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 98,000 104,983 Regency Energy Partners company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 25,000 26,750 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 5,000 5,508 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 30,000 7,463 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 90,260 8,575 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 25,000 18,688 Trans-Canada Pipelines, Ltd. jr. unsec. sub. FRN notes 6.35s, 2067 (Canada) 30,000 32,002 Union Electric Co. sr. notes 6.4s, 2017 50,000 60,377 West Penn Power Co. 144A 1st mtge. 5.95s, 2017 25,000 29,613 Total corporate bonds and notes (cost $36,012,309) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (13.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (3.7%) Government National Mortgage Association Pass-Through Certificates 6 1/2s, with due dates from May 20, 2037 to November 20, 2039 $1,387,053 $1,576,041 3s, TBA, May 1, 2043 3,000,000 3,124,219 3s, TBA, April 1, 2043 3,000,000 3,132,422 U.S. Government Agency Mortgage Obligations (10.0%) Federal National Mortgage Association Pass-Through Certificates 5s, TBA, April 1, 2043 8,000,000 8,667,500 4 1/2s, TBA, April 1, 2043 1,000,000 1,077,334 4s, TBA, April 1, 2043 7,000,000 7,462,657 3 1/2s, TBA, April 1, 2028 4,000,000 4,240,625 Total U.S. government and agency mortgage obligations (cost $29,154,776) MORTGAGE-BACKED SECURITIES (3.5%) (a) Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3408, Class EK, 24.975s, 2037 $33,812 $53,128 IFB Ser. 3072, Class SM, 23.052s, 2035 40,342 63,039 IFB Ser. 3072, Class SB, 22.905s, 2035 37,381 58,175 IFB Ser. 3249, Class PS, 21.604s, 2036 41,175 61,856 IFB Ser. 3065, Class DC, 19 1/4s, 2035 60,973 94,253 IFB Ser. 2990, Class LB, 16.426s, 2034 58,500 80,951 IFB Ser. 4098, Class MS, IO, 6.497s, 2041 787,802 173,939 IFB Ser. 3708, Class SQ, IO, 6.347s, 2040 197,108 30,152 IFB Ser. 3708, Class SA, IO, 6.247s, 2040 339,349 50,943 IFB Ser. 3964, Class SA, IO, 5.797s, 2041 398,983 57,853 Federal National Mortgage Association IFB Ser. 06-8, Class HP, 23.818s, 2036 53,653 89,435 IFB Ser. 05-45, Class DA, 23.671s, 2035 70,140 115,082 IFB Ser. 07-53, Class SP, 23.451s, 2037 51,271 80,675 IFB Ser. 05-75, Class GS, 19.637s, 2035 30,237 43,659 IFB Ser. 404, Class S13, IO, 6.196s, 2040 246,913 36,919 IFB Ser. 12-113, Class CS, IO, 5.946s, 2041 156,400 30,404 Ser. 06-46, Class OC, PO, zero %, 2036 29,044 26,588 Commercial mortgage-backed securities (1.8%) Banc of America Commercial Mortgage, Inc. FRB Ser. 07-3, Class A3, 5.623s, 2049 119,000 118,995 Ser. 07-2, Class A2, 5.619s, 2049 13,234 13,300 Ser. 07-1, Class XW, IO, 0.311s, 2049 1,192,473 11,219 Banc of America Commercial Mortgage, Inc. 144A Ser. 04-4, Class XC, IO, 0.847s, 2042 958,753 9,778 Ser. 04-5, Class XC, IO, 0.698s, 2041 1,281,976 12,408 Ser. 02-PB2, Class XC, IO, 0.373s, 2035 199,519 8 Ser. 07-5, Class XW, IO, 0.369s, 2051 2,459,026 29,012 Bear Stearns Commercial Mortgage Securities, Inc. FRB Ser. 07-T28, Class AJ, 5.964s, 2042 100,000 106,750 FRB Ser. 07-PW17, Class AJ, 5.893s, 2050 64,000 61,440 Ser. 04-PR3I, Class X1, IO, 0.96s, 2041 404,975 3,037 Bear Stearns Commercial Mortgage Securities, Inc. 144A Ser. 07-PW15, Class X2, IO, 0.39s, 2044 13,653,927 53,250 Ser. 06-PW14, Class X1, IO, 0.212s, 2038 1,431,019 25,043 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.13s, 2049 5,877,954 86,171 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.368s, 2049 1,376,487 17,564 Ser. 07-CD4, Class XC, IO, 0.129s, 2049 7,485,749 57,191 Commercial Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 142,000 150,719 Pass-Through Cerficiates, FRB Ser. 05-LP5, Class D, 5.092s, 2043 94,000 99,330 Commercial Mortgage Trust 144A Pass-Through Certificates Ser. 06-C8, Class XS, IO, 0.156s, 2046 6,517,563 82,734 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.764s, 2039 47,783 48,708 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C2, Class AX, IO, 0.024s, 2049 6,652,406 24,947 CS First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 53,963 59,360 Ser. 02-CP3, Class AX, IO, 1.143s, 2035 79,492 400 First Union National Bank-Bank of America Commercial Mortgage Trust 144A Ser. 01-C1, Class 3, IO, 1.542s, 2033 45,797 8 GE Business Loan Trust 144A Ser. 04-2, Class D, 2.953s, 2032 34,015 18,708 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.146s, 2045 24,840,295 93,087 Ser. 07-C1, Class XC, IO, 0.079s, 2049 8,890,392 64,073 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 74,000 77,330 GMAC Commercial Mortgage Securities, Inc. Ser. 97-C1, Class X, IO, 1.023s, 2029 46,832 1,358 Ser. 05-C1, Class X1, IO, 0.581s, 2043 2,320,873 25,885 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class E, 5.087s, 2042 55,000 49,088 FRB Ser. 05-GG3, Class B, 4.894s, 2042 111,000 115,262 GS Mortgage Securities Corp. II Ser. 06-GG6, Class A2, 5.506s, 2038 32,096 33,247 GS Mortgage Securities Corp. II 144A Ser. 98-C1, Class F, 6s, 2030 18,662 18,849 Ser. 06-GG6, Class XC, IO, 0.087s, 2038 1,821,816 2,929 GS Mortgage Securities Trust 144A Ser. 06-GG8, Class X, IO, 0.584s, 2039 10,146,670 199,889 JPMorgan Chase Commercial Mortgage Securities Corp. FRB Ser. 07-CB20, Class AJ, 6.08s, 2051 214,500 219,047 FRB Ser. 06-LDP7, Class B, 5.871s, 2045 58,000 47,554 FRB Ser. 04-CB9, Class B, 5.663s, 2041 61,000 62,726 Ser. 06-CB16, Class AJ, 5.623s, 2045 150,000 141,794 FRB Ser. 13-C10, Class D, 4.3s, 2047 53,000 48,029 Ser. 06-LDP8, Class X, IO, 0.538s, 2045 1,865,335 27,900 Ser. 07-LDPX, Class X, IO, 0.303s, 2049 5,042,303 46,450 JPMorgan Chase Commercial Mortgage Securities Corp. 144A Ser. 05-CB12, Class X1, IO, 0.341s, 2037 2,127,828 17,634 LB Commercial Conduit Mortgage Trust 144A Ser. 99-C1, Class F, 6.41s, 2031 35,110 35,461 Ser. 99-C1, Class G, 6.41s, 2031 37,135 37,878 Ser. 98-C4, Class H, 5.6s, 2035 50,000 54,227 LB-UBS Commercial Mortgage Trust Ser. 07-C6, Class A3, 5.933s, 2040 119,000 131,491 FRB Ser. 06-C6, Class AJ, 5.452s, 2039 44,000 47,513 Ser. 06-C7, Class A2, 5.3s, 2038 81,755 85,548 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C7, Class XW, IO, 0.638s, 2038 1,236,774 25,868 Ser. 05-C5, Class XCL, IO, 0.465s, 2040 4,255,860 51,134 Ser. 05-C2, Class XCL, IO, 0.32s, 2040 2,358,045 13,533 Ser. 06-C7, Class XCL, IO, 0.279s, 2038 2,182,193 37,610 Ser. 06-C6, Class XCL, IO, 0.237s, 2039 7,036,151 123,337 Ser. 05-C7, Class XCL, IO, 0.21s, 2040 2,799,823 14,234 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.85s, 2050 128,000 134,958 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.847s, 2039 652,173 6,519 Ser. 05-MCP1, Class XC, IO, 0.189s, 2043 2,264,610 24,336 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 5.343s, 2045 384,073 41,979 Ser. 05-C3, Class X, IO, 5.115s, 2044 104,839 9,247 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5 3/4s, 2041 81,529 82,193 Ser. 07-IQ14, Class A2, 5.61s, 2049 28,228 29,031 FRB Ser. 07-HQ12, Class A2, 5.575s, 2049 109,096 111,278 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.466s, 2043 79,143 81,549 Morgan Stanley-Bank of America-Merril Lynch Mortgage Trust Ser. 13-C7, Class XA, IO, 1.769s, 2046 472,784 53,680 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C4, Class XA, IO, 1.898s, 2045 369,953 47,687 Wachovia Bank Commercial Mortgage Trust FRB Ser. 07-C34, Class AJ, 5.969s, 2046 58,000 58,934 Ser. 07-C30, Class A3, 5.246s, 2043 28,227 29,074 Ser. 07-C34, IO, 0.341s, 2046 1,456,226 17,620 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.326s, 2042 2,852,654 14,634 Ser. 06-C26, Class XC, IO, 0.042s, 2045 1,416,173 3,116 WAMU Commercial Mortgage Securities Trust 144A Ser. 05-C1A, Class G, 5.72s, 2036 10,000 8,800 Residential mortgage-backed securities (non-agency) (1.2%) Adjustable Rate Mortgage Trust FRB Ser. 06-2, 3.224s, 2036 228,135 190,493 American Home Mortgage Assets Ser. 07-5, Class XP, IO, PO, zero %, 2047 1,685,693 214,083 Barclays Capital, LLC Trust Ser. 13-RR1, Class 10A2, 16.593s, 2036 79,648 74,073 FRB Ser. 12-RR10, Class 9A2, 2.671s, 2035 40,000 32,400 Ser. 12-RR10, Class 4A2, 2.639s, 2036 30,000 24,675 Barclays Capital, LLC Trust 144A Ser. 12-RR11, Class 9A3, 21.132s, 2037 21,375 20,092 FRB Ser. 12-RR11, Class 5A3, 13.044s, 2037 49,743 31,587 FRB Ser. 13-RR2, Class 4A2, 9.391s, 2036 50,000 40,000 FRB Ser. 13-RR2, Class 6A2, 7.471s, 2037 168,732 117,961 Ser. 12-RR11, Class 9A2, 4s, 2037 28,895 29,040 Ser. 12-RR11, Class 3A2, 4s, 2036 38,690 38,786 FRB Ser. 12-RR11, Class 5A2, 4s, 2037 48,321 49,046 FRB Ser. 13-RR2, Class 5A2, 3.518s, 2036 158,586 110,883 FRB Ser. 12-RR12, Class 4A2, 2.859s, 2036 50,000 28,500 Ser. 12-RR11, Class 11A2, 2.6s, 2036 227,478 143,311 Ser. 09-RR7, Class 1A7, IO, 1.83s, 2046 1,972,585 88,766 Ser. 09-RR7, Class 2A7, IO, 1.636s, 2047 2,147,949 88,710 Bear Stearns Mortgage Funding Trust Ser. 06-AR2, Class 1X, IO, 0.7s, 2046 334,423 10,768 Nomura Resecuritization Trust FRB Ser. 11-4RA, Class 1A10, 2.609s, 2036 111,092 68,877 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR13, Class 2A, 2.462s, 2046 439,557 395,712 FRB Ser. 06-AR1, Class 2A1B, 1.247s, 2046 123,029 106,113 FRB Ser. 05-AR8, Class B1, 0.874s, 2045 316,392 148,704 FRB Ser. 05-AR13, Class A1C3, 0.694s, 2045 115,374 90,569 FRB Ser. 05-AR9, Class A1C3, 0.684s, 2045 134,094 116,662 FRB Ser. 05-AR13, Class A1B3, 0.564s, 2045 65,994 57,085 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 138,139 143,189 Ser. 05-9, Class 2A9, 5 1/4s, 2035 100,000 105,000 Total mortgage-backed securities (cost $6,743,222) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (2.7%) (a) Principal amount Value Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) $40,000 $32,100 Argentina (Republic of) sr. unsec. bonds Ser. VII, 7s, 2013 (Argentina) 150,000 148,650 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 555,000 467,588 Canada (Government of) bonds 3 1/2s, 2020 (Canada) CAD 2,300,000 2,559,490 Canada (Government of) bonds Ser. WL43, 5 3/4s, 2029 (Canada) CAD 200,000 288,332 Canada (Government of) notes 4s, 2017 (Canada) CAD 1,500,000 1,639,789 Poland (Government of) sr. unsec. bonds 5s, 2022 (Poland) $115,000 131,379 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 135,000 144,450 Ukraine (Government of) 144A sr. unsec. unsub. notes 7.65s, 2013 (Ukraine) 400,000 401,960 Total foreign government and agency bonds and notes (cost $5,759,256) INVESTMENT COMPANIES (0.8%) (a) Shares Value SPDR S&P rust 11,018 $1,724,868 Total investment Companies (cost $1,363,628) COMMODITY LINKED NOTES (0.8%) (a) (CLN) Principal amount Value Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the DB Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (United Kingdom) $669,000 $692,816 Deutsche Bank AG/London 144A sr. unsec. notes Ser. A, 1-month LIBOR less 0.16%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (United Kingdom) 171,000 150,908 UBS AG/London 144A notes 1-month LIBOR less 0.10%, 2013 (Indexed to the UBS Custom Commodity Index: 75% S&P GSCI Gold Index TR and 25% S&P GSCI Light Energy Index TR multiplied by 3) (Jersey) 669,000 693,611 UBS AG/London 144A sr. notes, 1-month LIBOR less 0.10%, 2013 (Indexed to the S&P GSCI TR Index multiplied by 3) (Jersey) 171,000 150,975 Total commodity Linked Notes (cost $1,680,000) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.454s, 2018 $75,000 $69,431 First Data Corp. bank term loan FRN 5.204s, 2017 10,568 10,594 First Data Corp. bank term loan FRN 4.204s, 2018 99,303 98,956 Intelsat SA bank term loan FRN 3.205s, 2014 (Luxembourg) 85,000 84,920 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.733s, 2017 130,971 92,858 Thomson Learning bank term loan FRN Ser. B, 2.71s, 2014 9,466 7,271 Univision Communications, Inc. bank term loan FRN Ser. C1, 4 3/4s, 2020 10,073 10,129 West Corp. bank term loan FRN Ser. B8, 4 1/4s, 2018 8,640 8,769 Total senior loans (cost $396,801) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 93 $91,971 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 1,430 38,896 M/I Homes, Inc. $2.438 pfd. (NON) 880 22,088 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 98 77,160 Total preferred stocks (cost $180,171) CONVERTIBLE BONDS AND NOTES (0.1%) (a) Principal amount Value Altra Holdings, Inc. cv. company guaranty sr. unsec. notes 2 3/4s, 2031 $19,000 $22,681 Exide Technologies cv. sr. sub. notes FRN zero %, 2013 35,000 32,900 iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) 20,000 23,513 Navistar International Corp. cv. sr. unsec. sub. notes 3s, 2014 25,000 25,516 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 12,000 13,470 Total convertible bonds and notes (cost $108,895) CONVERTIBLE PREFERRED STOCKS (0.1%) (a) Shares Value ArcelorMittal Ser. MTUS, $1.50 cv. pfd. (France) (NON) 1,083 $22,700 EPR Properties Ser. C, $1.44 cv. pfd. 1,280 29,402 General Motors Co. Ser. B, $2.375 cv. pfd. 943 40,667 United Technologies Corp. $3.75 cv. pfd. 400 23,940 Total convertible preferred stocks (cost $117,620) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $20,000 $21,048 4.071s, 1/1/14 50,000 51,121 Total municipal bonds and notes (cost $70,000) PURCHASED EQUITY OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value AIA Group, Ltd. (Put) Apr-13/HKD 33.52 2,000 $44 European Aeronautic Defence and Space Co. NV (Put) Apr-13/EUR 40.93 161 308 Pernod-Ricard SA (Put) (F) Apr-13/EUR 97.62 136 275 SABMiller PLC (Put) Apr-13/GBP 34.41 332 127 Sun Hung Kai Properties, Ltd. (Put) Apr-13/HKD 102.02 1,000 20 Total purchased equity options outstanding (cost $943) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $ 0.01 7,932 $152 Total warrants (cost $1,586) SHORT-TERM INVESTMENTS (25.8%) (a) Principal amount/shares Value Putnam Short Term Investment Fund 0.08% (AFF) 39,791,115 $39,791,115 Putnam Cash Collateral Pool, LLC 0.19% (d) 8,378,240 8,378,240 SSgA Prime Money Market Fund 0.02% (P) 1,480,000 1,480,000 Straight-A Funding, LLC 144A commercial paper with effective yields ranging from 0.186% to 0.190%, April 18, 2013 $1,300,000 1,299,883 U.S. Treasury Bills with effective yields ranging from 0.140% to 0.142%, February 6, 2014 120,000 119,854 U.S. Treasury Bills with effective yields ranging from 0.128% to 0.135%, January 9, 2014 351,000 350,639 U.S. Treasury Bills with effective yields ranging from 0.128% to 0.170%, October 17, 2013 (SEG) 2,702,000 2,699,493 U.S. Treasury Bills with effective yields ranging from 0.167% to 0.168%, May 30, 2013 (SEG) 267,000 266,926 U.S. Treasury Bills with effective yields ranging from 0.174% to 0.176%, May 2, 2013 (SEG) 130,000 129,980 U.S. Treasury Bills with effective yields ranging from 0.169% to 0.173%, April 4, 2013 461,000 460,993 Total short-term investments (cost $54,977,123) TOTAL INVESTMENTS Total investments (cost $226,786,787) (b) FORWARD CURRENCY CONTRACTS at 3/31/13 (aggregate face value $73,562,830) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/19/13 $213,853 $213,223 $(630) Canadian Dollar Sell 4/17/13 296,104 300,506 4,402 Chilean Peso Buy 4/17/13 253,716 251,260 2,456 Euro Sell 6/19/13 3,088,278 3,125,192 36,914 Japanese Yen Buy 5/15/13 186,049 185,655 394 Japanese Yen Sell 5/15/13 186,049 189,394 3,345 Peruvian New Sol Buy 4/17/13 247,916 251,054 (3,138) Swedish Krona Sell 6/19/13 312,081 314,381 2,300 Swiss Franc Sell 6/19/13 377,071 380,291 3,220 Barclays Bank PLC Australian Dollar Buy 4/17/13 1,181,302 1,176,839 4,463 Brazilian Real Buy 4/17/13 254,919 258,271 (3,352) British Pound Sell 6/19/13 375,002 374,684 (318) Canadian Dollar Sell 4/17/13 367,153 374,366 7,213 Chilean Peso Buy 4/17/13 351,768 348,204 3,564 Euro Buy 6/19/13 834,306 847,890 (13,584) Hong Kong Dollar Sell 5/15/13 86,498 86,617 119 Indonesian Rupiah Buy 5/15/13 189,916 189,925 (9) Japanese Yen Buy 5/15/13 487,654 485,969 1,685 Japanese Yen Sell 5/15/13 487,654 493,333 5,679 Malaysian Ringgit Buy 5/15/13 152,001 152,089 (88) Mexican Peso Buy 4/17/13 214,559 205,931 8,628 New Zealand Dollar Buy 4/17/13 288,894 284,249 4,645 New Zealand Dollar Sell 4/17/13 288,894 282,176 (6,718) Norwegian Krone Buy 6/19/13 22,532 20,541 1,991 Russian Ruble Buy 6/19/13 102,418 102,875 (457) Singapore Dollar Buy 5/15/13 52,813 52,889 (76) South Korean Won Buy 5/15/13 220,800 224,803 (4,003) South Korean Won Sell 5/15/13 220,800 220,708 (92) Swedish Krona Buy 6/19/13 414,346 417,930 (3,584) Swiss Franc Sell 6/19/13 287,759 289,289 1,530 New Taiwan Dollar Buy 5/15/13 43,223 43,922 (699) Turkish Lira Buy 6/19/13 86,787 88,187 (1,400) Citibank, N.A. Australian Dollar Buy 4/17/13 1,266,171 1,258,029 8,142 Brazilian Real Sell 4/17/13 368,742 374,257 5,515 British Pound Buy 6/19/13 2,775,077 2,744,350 30,727 Canadian Dollar Sell 4/17/13 867,745 881,606 13,861 Danish Krone Buy 6/19/13 149,277 151,525 (2,248) Euro Sell 6/19/13 1,023,868 1,038,137 14,269 Japanese Yen Buy 5/15/13 665,873 666,167 (294) South Korean Won Buy 5/15/13 52,161 56,192 (4,031) Swedish Krona Buy 6/19/13 209,724 211,498 (1,774) Swiss Franc Sell 6/19/13 420,725 422,925 2,200 Thai Baht Buy 5/15/13 195,341 191,297 4,044 Turkish Lira Buy 6/19/13 81,425 82,879 (1,454) Credit Suisse International Australian Dollar Buy 4/17/13 368,286 366,335 1,951 Brazilian Real Buy 4/17/13 192,473 195,087 (2,614) British Pound Sell 6/19/13 44,047 44,458 411 Canadian Dollar Sell 4/17/13 1,033,855 1,045,711 11,856 Chilean Peso Buy 4/17/13 254,077 251,493 2,584 Chinese Yuan Buy 5/15/13 156,410 155,660 750 Czech Koruna Buy 6/19/13 123,724 126,714 (2,990) Czech Koruna Sell 6/19/13 123,724 126,951 3,227 Euro Buy 6/19/13 497,505 502,312 (4,807) Euro Sell 6/19/13 497,505 502,306 4,801 Japanese Yen Sell 5/15/13 609,602 636,966 27,364 Mexican Peso Buy 4/17/13 384,862 370,942 13,920 New Zealand Dollar Buy 4/17/13 29,926 30,081 (155) Norwegian Krone Buy 6/19/13 212,211 213,528 (1,317) Norwegian Krone Sell 6/19/13 212,211 214,376 2,165 Philippine Peso Buy 5/15/13 116,740 117,532 (792) Polish Zloty Buy 6/19/13 23,653 23,852 (199) Russian Ruble Buy 6/19/13 433,303 436,271 (2,968) South Korean Won Buy 5/15/13 85,925 92,160 (6,235) Swedish Krona Buy 6/19/13 208,927 211,370 (2,443) Swiss Franc Buy 6/19/13 465,012 467,441 (2,429) New Taiwan Dollar Buy 5/15/13 41,653 42,283 (630) Turkish Lira Buy 6/19/13 22,162 23,430 (1,268) Deutsche Bank AG Brazilian Real Buy 4/17/13 65,212 65,930 (718) British Pound Buy 6/19/13 84,448 84,382 66 British Pound Sell 6/19/13 84,448 83,439 (1,009) Canadian Dollar Sell 4/17/13 338,911 338,279 (632) Euro Buy 6/19/13 212,392 213,468 (1,076) Euro Sell 6/19/13 212,392 215,438 3,046 Japanese Yen Sell 5/15/13 416,014 424,044 8,030 Mexican Peso Buy 4/17/13 104,907 98,629 6,278 Norwegian Krone Sell 6/19/13 277,195 275,675 (1,520) Polish Zloty Buy 6/19/13 156,112 159,535 (3,423) Singapore Dollar Buy 5/15/13 248,989 249,115 (126) Singapore Dollar Sell 5/15/13 248,989 247,194 (1,795) South Korean Won Buy 5/15/13 55,131 59,357 (4,226) Swedish Krona Buy 6/19/13 234,405 236,312 (1,907) Swiss Franc Sell 6/19/13 417,035 419,184 2,149 Turkish Lira Buy 6/19/13 206,627 207,155 (528) Goldman Sachs International British Pound Sell 6/19/13 157,504 156,046 (1,458) Canadian Dollar Sell 4/17/13 212,852 208,600 (4,252) Euro Sell 6/19/13 626,403 635,770 9,367 Japanese Yen Buy 5/15/13 211,669 211,222 447 Japanese Yen Sell 5/15/13 211,669 214,206 2,537 Norwegian Krone Sell 6/19/13 206,595 210,529 3,934 HSBC Bank USA, National Association British Pound Sell 6/19/13 3,473,136 3,430,896 (42,240) Canadian Dollar Sell 4/17/13 123,598 123,885 287 Euro Sell 6/19/13 68,745 72,790 4,045 Japanese Yen Buy 5/15/13 223,253 222,782 471 Japanese Yen Sell 5/15/13 223,253 224,907 1,654 Norwegian Krone Buy 6/19/13 18,708 18,710 (2) Norwegian Krone Sell 6/19/13 18,708 18,908 200 Philippine Peso Buy 5/15/13 126,632 127,798 (1,166) Russian Ruble Buy 6/19/13 269,364 271,624 (2,260) South Korean Won Buy 5/15/13 85,884 90,794 (4,910) Swiss Franc Sell 6/19/13 314,226 317,084 2,858 Turkish Lira Buy 6/19/13 141,290 141,348 (58) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/17/13 1,380,266 1,370,554 9,712 Brazilian Real Buy 4/17/13 254,968 258,011 (3,043) British Pound Buy 6/19/13 412,366 407,473 4,893 Canadian Dollar Sell 4/17/13 1,329,467 1,358,281 28,814 Chilean Peso Buy 4/17/13 188,305 185,433 2,872 Chinese Yuan Buy 5/15/13 156,394 155,741 653 Euro Buy 6/19/13 337,314 337,539 (225) Japanese Yen Buy 5/15/13 535,876 534,021 1,855 Malaysian Ringgit Buy 5/15/13 151,937 151,711 226 Mexican Peso Buy 4/17/13 324,744 312,514 12,230 Norwegian Krone Sell 6/19/13 109,212 110,109 897 Polish Zloty Buy 6/19/13 27,163 27,740 (577) Russian Ruble Buy 6/19/13 18,923 19,047 (124) South Korean Won Buy 5/15/13 161,360 164,251 (2,891) South Korean Won Sell 5/15/13 161,360 161,125 (235) Swedish Krona Buy 6/19/13 1,148,646 1,160,932 (12,286) Swiss Franc Sell 6/19/13 314,226 318,249 4,023 New Taiwan Dollar Buy 5/15/13 58,071 59,666 (1,595) Turkish Lira Buy 6/19/13 23,475 24,738 (1,263) Royal Bank of Scotland PLC (The) British Pound Sell 6/19/13 4,793,619 4,723,502 (70,117) Japanese Yen Buy 5/15/13 191,530 195,034 (3,504) State Street Bank and Trust Co. Australian Dollar Buy 4/17/13 942,400 939,277 3,123 Brazilian Real Buy 4/17/13 194,696 197,423 (2,727) British Pound Sell 6/19/13 258,203 255,073 (3,130) Canadian Dollar Sell 4/17/13 1,284,298 1,303,508 19,210 Chilean Peso Buy 4/17/13 285,481 282,423 3,058 Colombian Peso Buy 4/17/13 246,137 250,278 (4,141) Czech Koruna Buy 6/19/13 75,409 77,403 (1,994) Czech Koruna Sell 6/19/13 75,409 76,864 1,455 Euro Sell 6/19/13 485,834 492,872 7,038 Japanese Yen Buy 5/15/13 648,629 640,606 8,023 Japanese Yen Sell 5/15/13 648,629 659,335 10,706 Mexican Peso Buy 4/17/13 57,716 53,361 4,355 Polish Zloty Buy 6/19/13 21,761 22,194 (433) South Korean Won Buy 5/15/13 101,386 109,683 (8,297) Swedish Krona Buy 6/19/13 207,303 210,080 (2,777) Swiss Franc Sell 6/19/13 523,745 529,011 5,266 Turkish Lira Buy 6/19/13 77,102 78,452 (1,350) UBS AG Australian Dollar Buy 4/17/13 597,724 592,128 5,596 British Pound Buy 6/19/13 5,608,326 5,537,932 70,394 Canadian Dollar Sell 4/17/13 1,246,313 1,264,891 18,578 Chilean Peso Buy 4/17/13 382,021 378,803 3,218 Chilean Peso Sell 4/17/13 382,021 380,648 (1,373) Czech Koruna Buy 6/19/13 66,353 68,103 (1,750) Czech Koruna Sell 6/19/13 66,353 67,610 1,257 Euro Buy 6/19/13 2,845,361 2,883,412 (38,051) Japanese Yen Sell 5/15/13 795,250 821,113 25,863 Mexican Peso Buy 4/17/13 32,896 29,273 3,623 Norwegian Krone Buy 6/19/13 212,194 213,518 (1,324) Norwegian Krone Sell 6/19/13 212,194 212,177 (17) Philippine Peso Buy 5/15/13 19,638 19,921 (283) Russian Ruble Buy 6/19/13 418,142 421,064 (2,922) Russian Ruble Sell 6/19/13 418,142 420,992 2,850 Singapore Dollar Buy 5/15/13 226,170 226,335 (165) Singapore Dollar Sell 5/15/13 226,170 224,522 (1,648) Swedish Krona Buy 6/19/13 121,968 125,442 (3,474) Swiss Franc Sell 6/19/13 513,622 516,189 2,567 New Taiwan Dollar Buy 5/15/13 51,112 51,868 (756) Turkish Lira Buy 6/19/13 179,759 180,067 (308) WestPac Banking Corp. Australian Dollar Sell 4/17/13 1,171,942 1,167,359 (4,583) British Pound Sell 6/19/13 493,624 487,145 (6,479) Canadian Dollar Sell 4/17/13 333,203 339,299 6,096 Euro Sell 6/19/13 576,896 585,648 8,752 Japanese Yen Sell 5/15/13 843,984 869,169 25,185 Mexican Peso Buy 4/17/13 117,810 114,627 3,183 New Zealand Dollar Buy 4/17/13 288,894 284,284 4,610 New Zealand Dollar Sell 4/17/13 288,884 281,978 (6,906) Total FUTURES CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 31 $3,924,757 Jun-13 $51,346 Canadian Government Bond 10 yr (Short) 28 3,721,573 Jun-13 (83,627) Euro STOXX 50 Index (Long) 132 4,321,478 Jun-13 (18,002) Euro STOXX 50 Index (Short) 69 2,258,954 Jun-13 80,266 FTSE 100 Index (Long) 21 2,026,505 Jun-13 (1,790) FTSE 100 Index (Short) 20 1,930,005 Jun-13 26,993 MSCI EAFE Index Mini (Long) 6 497,760 Jun-13 (4,192) NASDAQ 100 Index E-Mini (Short) 63 3,541,860 Jun-13 (34,565) OMXS 30 Index (Short) 40 730,448 Apr-13 (307) Russell 2000 Index Mini (Long) 61 5,788,290 Jun-13 57,363 Russell 2000 Index Mini (Short) 26 2,467,140 Jun-13 (63,622) S&P 500 Index (Long) 3 1,172,025 Jun-13 19,226 S&P 500 Index E-Mini (Long) 381 29,769,435 Jun-13 581,216 S&P 500 Index E-Mini (Short) 174 13,595,490 Jun-13 (54,457) S&P Mid Cap 400 Index E-Mini (Long) 59 6,790,900 Jun-13 216,966 S&P Mid Cap 400 Index E-Mini (Short) 37 4,258,700 Jun-13 (110,660) S&P/TSX 60 Index (Long) 25 3,587,636 Jun-13 15,651 SGX MSCI Singapore Index (Short) 6 360,672 Apr-13 (1,964) SPI 200 Index (Short) 16 2,068,558 Jun-13 41,594 Tokyo Price Index (Long) 29 3,199,288 Jun-13 144,345 Tokyo Price Index (Short) 20 2,206,406 Jun-13 (99,740) U.K. Gilt 10 yr (Long) 22 3,970,565 Jun-13 160,264 U.S. Treasury Bond 30 yr (Long) 34 4,911,938 Jun-13 11,896 U.S. Treasury Bond Ultra 30 yr (Long) 8 1,260,750 Jun-13 (8,703) U.S. Treasury Note 2 yr (Long) 33 7,274,953 Jun-13 (578) U.S. Treasury Note 2 yr (Short) 26 5,731,781 Jun-13 357 U.S. Treasury Note 5 yr (Long) 59 7,319,227 Jun-13 7,200 U.S. Treasury Note 10 yr (Long) 25 3,299,609 Jun-13 4,835 U.S. Treasury Note 10 yr (Short) 61 8,051,047 Jun-13 (12,030) Total WRITTEN EQUITY OPTIONS OUTSTANDING at 3/31/13 (premiums $943) (Unaudited) Expiration Contract Date/strike price amount Value AIA Group, Ltd. (Call) Apr-13/HKD33.52 2,000 $174 European Aeronautic Defence and Space Co. NV (Call) Apr-13/EUR40.93 161 54 Pernod-Ricard SA (Call) Apr-13/EUR97.62 136 223 SABMiller PLC (Call) Apr-13/GBP34.41 332 246 Sun Hung Kai Properties, Ltd. (Call) Apr-13/HKD102.02 1,000 383 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/13 (proceeds receivable $3,129,883) (Unaudited) Principal Settlement Agency amount date Value Government National Mortgage Association, 3s, April 1, 2043 $3,000,000 4/18/13 $3,132,422 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty / premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) Bank of America N.A. $10,220,000 (E) $(10,802) 6/19/15 0.40% 3 month USD-LIBOR-BBA $236 3,860,000 (E) (30,279) 6/19/18 1.00% 3 month USD-LIBOR-BBA (20,745) 1,520,000 (E) (33,763) 6/19/23 2.00% 3 month USD-LIBOR-BBA (20,447) 50,000 (E) (1,433) 6/19/43 3.00% 3 month USD-LIBOR-BBA (1,085) Credit Suisse International 2,600,000 (E) 9,907 6/19/18 3 month USD-LIBOR-BBA 1.00% 3,485 100,000 (E) 1,073 6/19/43 3 month USD-LIBOR-BBA 3.00% 377 400,000 (E) 4,730 6/19/23 3 month USD-LIBOR-BBA 2.00% 1,226 3,700,000 (E) 4,642 6/19/15 3 month USD-LIBOR-BBA 0.40% 646 MXN 5,250,000 — 7/21/20 1 month MXN-TIIE-BANXICO 6.895% 44,212 Deutsche Bank AG MXN 5,250,000 — 7/17/20 1 month MXN-TIIE-BANXICO 6.95% 44,331 JPMorgan Chase Bank N.A. MXN 750,000 — 7/16/20 1 month MXN-TIIE-BANXICO 6.99% 6,687 MXN 8,485,000 — 7/30/20 6.3833% 1 month MXN-TIIE-BANXICO (48,381) MXN 1,330,000 — 11/4/20 1 month MXN-TIIE-BANXICO 6.75% 10,294 Total (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments Total return Unrealized Swap counterparty / premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $22,542 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $(108) 736,904 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (3,524) 154,276 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (738) 5,448 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 24 17,163 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 75 137,961 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools 807 317,183 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,392 155,565 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 683 28,605 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 126 92,856 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 408 67,332 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 296 120,073 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (584) 85,695 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic MBX Index 6.50% 30 year Fannie Mae pools 417 Citibank, N.A. 61,136 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 268 baskets 82 — 2/13/14 (3 month USD-LIBOR-BBA plus 0.10%) A basket (CGPUTQL2) of common stocks 486,818 units 1,897 — 2/13/14 3 month USD-LIBOR-BBA minus 0.15% Russell 1000 Total Return Index (286,791) Credit Suisse International $505,421 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 3,191 Goldman Sachs International 27,466 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (131) 27,680 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (121) 55,651 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (266) 55,651 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (266) 487,958 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,334) 205,940 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (899) 45,395 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (198) 15,194 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (73) 31,002 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (135) 314,739 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (1,701) 539,383 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,580) JPMorgan Chase Bank N.A. 70,308 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools (307) Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/13 (Unaudited) Upfront Fixed payments premium Termi- received Unrealized Swap counterparty / received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. DJ CDX NA CMBX BBB Index BBB-/P $482 $8,000 5/11/63 300 bp $(70) DJ CDX NA CMBX BBB Index BBB-/P 752 11,000 5/11/63 300 bp (7) DJ CDX NA CMBX BBB Index BBB-/P 926 15,000 5/11/63 300 bp (109) DJ CDX NA CMBX BBB Index BBB-/P 912 16,000 5/11/63 300 bp (192) Barclays Bank PLC DJ CDX NA HY Series 19 Index B+/P (1,350) 180,000 12/20/17 500 bp 6,494 DJ CDX NA IG Series 20 Index BBB+/P (1,141) 315,000 6/20/18 100 bp 431 Citibank, N.A. DJ CDX NA IG Series 20 Index BBB+/P (8,079) 1,655,000 6/20/18 100 bp 228 Credit Suisse International DJ CDX NA HY Series 19 Index B+/P 11,025 4,410,000 12/20/17 500 bp 203,198 DJ CDX NA IG Series 20 Index BBB+/P (4,746) 960,000 6/20/18 100 bp 72 Deutsche Bank AG DJ CDX NA HY Series 19 Index B+/P 9,241 7,393,000 12/20/17 500 bp 331,403 Smurfit Kappa Funding, 7 3/4%, 4/1/15 B+ — EUR 90,000 9/20/13 715 bp 4,170 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 535 bp 3,959 Virgin Media Finance PLC, 8 3/4%, 4/15/14 BB- — EUR 125,000 9/20/13 477 bp 3,478 Goldman Sachs International CSC Holdings, Inc., 7 5/8%, 7/15/18 Ba3 — $65,000 9/20/13 495 bp 1,587 DJ CDX NA IG Series 20 Index BBB+/P (934) 170,000 6/20/18 100 bp (53) JPMorgan Chase Bank N.A. DJ CDX NA HY Series 19 Index B+/P (29,039) 1,787,000 12/20/17 500 bp 48,833 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at March 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound HKD Hong Kong Dollar MXN Mexican Peso USD / $ United States Dollar Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GDR Global Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank GMTN Global Medium Term Notes IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PO Principal Only SDR Swedish Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from January 1, 2013 through March 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $213,421,405. (CLN) The value of the commodity linked notes, which are marked-to-market daily, may be based on a multiple of the performance of the index. The multiple (or leverage) will increase the volatility of the note's value relative to the change in the underlying index. (b) The aggregate identified cost on a tax basis is $227,984,380, resulting in gross unrealized appreciation and depreciation of $23,927,745 and $3,163,631, respectively, or net unrealized appreciation of $20,764,114. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $19,935, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund , which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $32,926,752 $3,745,227 $36,671,979 $5,786 $— Putnam Short Term Investment Fund * — 42,896,190 3,105,075 3,327 39,791,115 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $8,222,226. Certain of these securities were sold prior to the close of the reporting period. The fund received cash collateral of $8,378,240, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $73,630,016 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The market value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned and to enhance the return on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates and to hedge prepayment risk. An OTC interest rate swap can be purchased or sold with an upfront premium. An upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. Upfront premiums are recorded as realizes gains and losses at the closing of the contract. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as a receivable or payable for variation margin. Payments received or made are recorded as realized gains or losses. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty. There is minimal counterparty risk with respect to centrally cleared interest rate contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In an OTC credit default contract, the protection buyer typically makes an up front payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. An upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund are recorded as realized gains or losses. The OTC credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and market value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount of the relevant OTC credit default contract. For the fund's average notional amount on OTC credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $447,953 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $114,742 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund for these agreements. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at fair value of the underlying securities, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. Although the fund will generally enter into TBA purchase commitments with the intention of acquiring securities for its portfolio or for delivery pursuant to options contracts it has entered into, the fund may dispose of a commitment prior to settlement if Putnam Management deems it appropriate to do so. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at the fair value of the underlying securities, generally according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in market value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $5,436,939 $539,109 $— Capital goods 6,516,322 376,384 13,017 Communication services 4,959,866 164,878 — Conglomerates 1,995,891 114,955 — Consumer cyclicals 11,650,535 903,357 — Consumer staples 9,399,138 729,423 644 Energy 9,504,394 136,573 — Financials 17,223,817 2,132,701 — Health care 13,099,579 368,670 — Technology 17,404,463 533,802 — Transportation 1,186,699 250,578 — Utilities and power 2,973,092 272,760 — Total common stocks Commodity linked notes — 1,688,310 — Convertible bonds and notes — 118,080 — Convertible preferred stocks 23,940 92,769 — Corporate bonds and notes — 38,948,328 — Foreign government and agency bonds and notes — 5,813,738 — Investment companies 1,724,868 — — Mortgage-backed securities — 7,506,816 — Municipal bonds and notes — 72,169 — Preferred stocks — 230,115 — Purchased equity options outstanding — 774 — Senior loans — 382,928 — U.S. Government and Agency Mortgage Obligations — 29,280,798 — Warrants — — 152 Short-term investments 41,271,115 13,706,008 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $255,035 $— Futures contracts 925,281 — — Written equity options outstanding — (1,080) — TBA sale commitments — (3,132,422) — Interest rate swap contracts — 76,761 — Total return swap contracts — 193,749 — Credit default contracts — 625,373 — Totals by level $— At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Credit contracts $628,823 $3,450 Foreign exchange contracts 595,885 340,850 Equity contracts 1,671,364 677,170 Interest rate contracts 383,345 181,902 Total The average volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows: Purchased equity option contracts (number of contracts) 3,000 Written equity option contracts (number of contracts) 3,000 Futures contracts (number of contracts) 2,000 Forward currency contracts (contract amount) $113,700,000 OTC interest rate swap contracts (notional) $33,400,000 OTC total return swap contracts (notional) $22,700,000 OTC credit default swap contracts (notional) $17,300,000 Warrants (number of warrants) 8,000 For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: May 24, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: May 24, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: May 24, 2013
